 Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 1 of 57. PageID #: 8709




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 John Cody,                                       Case No. 1:18cv1787
 Also known as
 Bobby Thompson,
                                                  JUDGE PAMELA A. BARKER
                               Petitioner,
                -vs-                              Magistrate Judge Kathleen Burke


 Ed Sheldon,
 Warden,                                          MEMORANDUM OPINION AND
                                                  ORDER
                               Respondent


       This matter is before the Court upon the Report & Recommendation (“R&R”) of Magistrate

Judge Kathleen Burke (Doc. No. 65), which recommends that Petitioner John Cody’s Petition for

Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 be dismissed in part and denied in part.

Petitioner has filed Objections to the R&R. (Doc. No. 74-1.) For the following reasons, Petitioner’s

Objections (Doc. No. 74-1) are OVERRULED, the Report & Recommendation (Doc. No. 65) is

ADOPTED as set forth herein, and the Petition (Doc. No. 1) is DENIED.

I.     Summary of Facts

       The following is a brief summary of the facts describing Cody’s state court conviction as

summarized by the Ohio Court of Appeals:

       {¶ 2} This case arises from an investigation regarding the United States Naval
       Veteran’s Association (“USNVA”), a charity organized and created by a person
       holding himself out to be Bobby Thompson. Through the investigation, it was
       discovered that the USNVA was a sham, fabricated by a person named John Donald
       Cody, who manipulated unsuspecting individuals across the United States to donate
       to this charity, unlawfully procuring millions of dollars.

       {¶ 3} In mid–2010, the state of Ohio began its investigation into the USNVA after a
       story was published in the St. Petersburg Times that the charity was fictitious. Through
    Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 2 of 57. PageID #: 8710




         its investigation, the state revealed that Ohio residents had been solicited by various
         professional fundraisers contracted by USNVA to donate money to the USNVA. It
         was discovered that approximately $2 million was solicited on behalf of the USNVA
         from resident-donors in the state of Ohio.

         {¶ 4} As a result of the investigation, on October 13, 2010, Appellant was indicted in
         Cuyahoga C.P. No. CR–10–543025 on charges of engaging in a pattern of corrupt
         activity involving the USNVA, money laundering, and aggravated theft. In December
         2010, another indictment was issued against Appellant in Cuyahoga C.P. No. CR–10–
         545577 on 22 additional charges, including engaging in a pattern of corrupt activity,
         aggravated theft, money laundering, tampering with records, and identity fraud.

         {¶ 5} A warrant was subsequently issued for Appellant's arrest. In April 2012,
         Appellant was finally apprehended in the state of Oregon.

State v. Cody, 34 N.E.3d 189, 191 (Ohio App. 8th Dist. 2015). 1

II.      Relevant Procedural History 2

         A.       Trial Court Proceedings

         In May 2012, Cody was arraigned, assigned counsel, and pleaded not guilty in Cuyahoga

County Court of Common Pleas Case Nos. CR-10-543025 and CR-10-545577. (Doc. 42-1, Exhs. 5,

6.) On July 12, 2012, in Case No. CR-10-545577, the state trial court referred Cody to the court’s

psychiatric clinic for an evaluation. (Doc. 42-1, Exh. 7.)

         On July 25, 2012, Cody was indicted by the Cuyahoga County Grand Jury in a superseding

indictment on the following twenty-four (24) counts: (1) one count of engaging in a pattern of corrupt

activity (Ohio Rev. Code § 2923.32(A)(1)) (Count 1); (2) one count of complicity to theft (Ohio Rev.



1
  In a subsequent opinion, the state appellate court further summarized the facts as follows: “Using professional fund-
raisers, the USNVA collected millions of dollars, including approximately $2,000,000 from Ohioans. Cody deposited the
money collected for the USNVA into various bank accounts. Then he and a codefendant withdrew money from the
accounts, and the money could no longer be traced. During the relevant time, Cody moved around the country, including
Florida and Oregon. When he was arrested in Oregon in April 2012, he had identification papers for multiple people and
over $900,000 in cash.” State v. Cody, 2017 WL 1507211 at * 1 (Ohio App. 8th Dist. Apr. 21, 2017).
2
 The Court’s recitation of the relevant procedural history is not intended to be exhaustive. Rather, the Court will set forth
only that procedural history necessary to a resolution of the pending Objections.
                                                             2
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 3 of 57. PageID #: 8711




Code § 2913.02(A)(3)) (Count 2); (3) seven counts of complicity to money laundering (Ohio Rev.

Code § 1315.55(A)(1)) (Counts 3-9); (4) one count of tampering with records (Ohio Rev. Code §

2913.42(A)(2)) (Count 10); (5) one count of complicity to tampering with evidence (Ohio Rev Code

§ 2913.42(A)(2)) (Count 11); (6) twelve counts of identity fraud (Ohio Rev. Code § 2913.49(B))

(Counts 12-23); and (7) one count of possession of criminal tools (Ohio Rev. Code § 2923.24) (Count

24). (Doc. 42-1, Exh. 9.) This case was assigned Cuyahoga County Court of Common Pleas Case

No. 12-CR- 565050. (Id.) Cody, through counsel, entered a plea of not guilty. (Doc. 42-1, Exh. 10.)

       The previous indictments issued in Case Nos. CR–10–543025 and CR–10–545577 were

subsequently dismissed and the State proceeded on the charges in Case No. CR-12-565050. (Doc.

42-1, Exhs. 15, 16.) On August 21, 2012, the parties stipulated to the competency reports that had

been prepared as part of Cody’s psychiatric evaluation in Case No. CR-10-545577. (Doc. 42-1, Exh.

11.)

       On January 30, 2013, Cody filed a waiver of attorney and sought to represent himself. (Doc.

42-1, Exh. 18.) After a hearing, the state trial court permitted Cody to proceed pro se and appointed

his then-counsel, Joseph Patituce, as advisory counsel. See Doc. 42-1, Exh.19; Doc. 43-1 at Tr. 125-

145 (Tr. Vol. 1).

       On August 26, 2013, a month before trial, Cody, on the record, relinquished his position as

pro se counsel and Mr. Patituce was assigned as counsel of record. See Doc. 42-1, Exh. 34; Doc. 43-

2 at Tr. 493 (Tr. Vol. 2). Defense counsel then filed a motion to continue trial, which the State

opposed. (Doc. 42-1, Exhs 35, 36.) The state trial court denied Cody’s motion for a continuance.

(Doc. 42-1, Exh. 37.)




                                                 3
 Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 4 of 57. PageID #: 8712




        On September 30, 2013, the matter proceeded to a jury trial. (Doc. No. 43-1.) After a three-

week trial, Cody was found guilty of Counts 1-23 as charged in the superseding indictment. (Doc.

No. 42-1, Exh. 40.) Count 24 (possession of criminal tools) was dismissed by the state trial court.

(Id.)

        On December 10, 2013, Cody, through counsel, filed a motion for a new trial, arguing that

the jury improperly considered the fact that he did not testify. (Doc. 42-1, Exh. 41.) On December

16, 2013, the state trial court denied Cody’s motion. (Doc. 43-22 at Tr. 4534-4535 (Tr. Vol. 22)).

The state trial court proceeded to sentencing and ordered Cody to serve ten years on Count 1; eight

years on Count 2 to run consecutively with Count 1; 24 months on each of Counts 3-9, served

concurrently to each other but consecutively to Counts 1 and 2; 24 months on Counts 10-11, served

concurrently to each other but consecutively to Counts 1, 2 and 3-9; five years on Count 12, served

consecutively with Counts 1, 2, 3-9 and 10-11; and 12 months on Counts 13-23, served concurrently

to each other but consecutively to Counts 1, 2, 3-9, 10-11 and 12, for an aggregate sentence of 28

years in prison. (Doc. No. 42-1, Exh. 43.) In addition, the state trial court ordered Cody to spend

every Veteran’s Day in solitary confinement. (Id.)

        B.     Direct Appeal

        In December 2013, Cody, through new counsel, filed a timely appeal of his convictions and

sentence in the state appellate court, in which he raised the following three grounds for relief:

        1. The trial court erred, and violated due process, when it entered convictions for
        eleven counts of identity fraud for which it did not have jurisdiction. (Fifth and
        Fourteenth Amendments, United States Constitution; Sections 10 and 16, Article I,
        Ohio Constitution. R.C.2901.11. December 17, 2013 Journal Entry of Sentence).

        2. The trial court violated the Appellant’s rights to due process and a fair trial when it
        allowed the admission of irrelevant and overly prejudicial testimony and documentary
        evidence referencing a potential future charitable organization Appellant was

                                                    4
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 5 of 57. PageID #: 8713




       establishing. Fifth and Fourteenth Amendments to the United States Constitution and
       Section 16, Article I of the Ohio Constitution; Evid.R. 402; 403 (Tr. at 1215-1217;
       1965-1967; 2223-2243; 3841-3861; 3711-3716; 3832-3858; Exh. 26-1).

       3. The trial court erred when it imposed a day of solitary confinement on each
       Veteran’s Day (Tr. at 4550; Dec. 16, 2013 Journal Entry).

(Doc. 42-1, Exhs. 44, 45.)

        On June 11, 2015, the state appellate court sustained Cody’s first ground for relief, finding

that the State of Ohio did not have jurisdiction over the 11 counts of identity fraud contained in Counts

13 through 23 of the indictment. State v. Cody, 34 N.E.3d at 191-196. The court vacated Cody’s

convictions on those counts and remanded for “a new judgment entry of conviction to reflect that

Counts 13 through 23 are vacated, including [Cody’s] 12- month total sentence imposed for these

offenses.” Id. at 196. In addition, the state appellate court agreed with Cody’s third ground for relief

and ordered the state trial court to vacate the imposition of solitary confinement on Veteran’s Day.

Id. In all other respects, Cody’s convictions and sentence were affirmed. Id.

       Proceeding pro se, Cody timely appealed to the Supreme Court of Ohio. In his Memorandum

in Support of Jurisdiction, he raised the following propositions of law:

       1. The Court of Appeals Lacked Jurisdiction to make any hypothetical ruling, or even
       to address the subject at all, on any Evid. R. 401-404(B) issues; and the fact evidence
       came in as relevant to dismissed Counts 13-24 [identity fraud (others) and Possession
       of Criminal Tools] required jurisdictional remand to the Common Pleas Court for
       retrial as to how that evidence was to come in, or if it should come in at all.

       2. Where an Appellate Court creates a new Evid. R. 101, 105, 401-404(B) issue which
       stems from a preliminary holding or finding, a criminal defendant may retain a
       constitutional right to trial on such issue(s) by a common pleas court and jury, under
       the 6th and 14th Amendments to the United States Constitution, and Art. I, §§5 and
       10 of the Ohio Constitution.

       3. The Trial Court Lacked Subject Matter Jurisdiction to Proceed on CR-12-565050
       A, At All, because the entire indictment was void at the moment of its presentment by
       the Grand Jury.

                                                   5
    Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 6 of 57. PageID #: 8714




         4. If the Appellate Court had jurisdiction to decide the hypothetical evidentiary issues
         it did in Section III of its Opinion, the Harmless Error Standard, not the Plain Error
         Standard, should have applied, and the case remanded for new trial.

         4(A). Assuming the Appellate Court had authority to rule on the 403/404(B) issues
         raised, the introduction of that evidence amounted to character assassination of the
         Defendant unfairly prejudicing a trial against him, and therefore new trial was
         mandated.

(Doc. 42-1, Exh. 54) (as in original). The Supreme Court of Ohio declined jurisdiction on October

28, 2015. (Doc. No. 42-1, Exh. 56.)

         C.      Remand from Appellate Court

         On remand from the state appellate court, the state trial court issued a journal entry on

December 7, 2015, vacating Counts 13-23 and the concurrent 12-month aggregate sentence for those

counts. (Doc. 42-1, Exh. 59.)

         D.      Post-Conviction Filings

         In June 2014, while his direct appeal was pending, Cody filed his first pro se petition for

postconviction relief in the state trial court. (Doc. No. 42-1, Exh. 60.) Therein, he raised the

following five claims:

         1. Ineffective Assistance of Defense Counsel Mr. Patituce – Denial of 6th/14th
         Amendment Rights, U.S. Const.; Sec. 10, Art. I, Ohio Const. Rights.

         2. Lack of territorial jurisdiction and venue on Counts 3-9 (Money Laundering) and
         Counts 13-23 (Identity Fraud), as required by the federal and Ohio constitutional fair
         trial and due process mandates, and the Ohio jurisdictional/venue statutes
         (2901.11/2901.12) (5th/14th/6th Amend, U.S. Const; Sec 16, Art I, Sec. 5, Art. I, Ohio
         Const. – Right of Due Process, Right to Fair Trial.

         3. Lack of State provided required discovery (off the record, outside the record)
         relating to Petitioner’s Notice of [CIA] Defense: 3 in violation of Brady v. Maryland


3
  Cody’s reference to his “CIA Defense” is to his argument that, throughout the relevant time period, he was working for
the Central Intelligence Agency (“CIA”) and had been lawfully assigned various cover identities, including the ones
                                                           6
    Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 7 of 57. PageID #: 8715




         and the federal and Ohio Constitutions’ Due Process clauses, (5th/14th Amends., U.S.
         Const.; Sec 16, Art I, Ohio Const.), and the Right to Effective Counsel, Compulsory
         Process (6th Amend. U.S., Const.; Sec. 10, Art. I, Ohio Const.) and Right to a Fair
         Trial (6th Amend., U.S. Const.; Sec. 5, Art. I, Ohio Const.)

         4. Denial of Due Process Rights (5th/Fourteenth Amends, U.S. Const.; Sec. 16, Art.
         I), Denial of Right to U.S. Const; 5 Art. I Ohio Excessive Fines/Cruel and Unusual
         Const. Sec. 9, Art. I Ohio Const.) conditions imposed on Defendant pre-trial while in
         custody by agents of the State dehors record, and trial counsel’s ineffectiveness in not
         raising these issues sufficiently with the Court. Also claim’s constitutional basis
         includes violations of 14th Amend., U.S. Const. and Ohio Const. prescriptions for
         Equal Protection of the Law.

         5. Violation of Due Process Clauses (5th/14th Amendments, U.S. Const. and Ohio
         Const. prescriptions for Equal Protection of Amendments, U.S. Const., Sec. 16 Art. I,
         Ohio Const.), because the Attorney General’s Office brought and maintained the
         prosecution for reasons forbidden by the U.S. and Ohio Constitutions, to wit:
         prosecutorial misconduct involving (a) Vindictive Prosecution, (b) Selective
         Prosecution, U.S. v. Armstrong, 517 U.S. 456, 463 (1996), U.S. v. Lupton, 2008 U.S.
         Dist. LEXIS 87217 (Ea. Dist. Wis.); prosecutorial misconduct (suppression of
         exculpatory Brady material….

(Id.) (as in original). In October 2014, the state trial court denied Cody's petition. (Doc. 42-2, Exh.

65.)

         Cody filed a timely appeal, in which he raised nine (9) assignments of error. 4 (Doc. No. 42-

2, Exhs. 66, 67.) On July 9, 2015, the state appellate court overruled Cody’s assignments of error




relating to the identity fraud charges. See, e.g, State v. Cody, 2017 WL 1507211 at *2 (Ohio App. 8th Dist. April 21,
2017).
4
  The state appellate court characterized Cody’s nine assignments of error as follows: “(1) trial counsel was ineffective
because counsel refused to pursue certain witnesses that would have established that Cody was working for the CIA; and
did not pursue a line of defense that Cody was medically incompetent to stand trial or assist in his defense due to beatings
he received in jail; (2) the trial court abused its discretion by denying his petition based on his argument that Counts 3-9
and 13-23 of the indictment should have been dismissed; (3) exculpatory evidence was withheld from him; (4) the trial
court should have held a hearing on his claim that his sentence was discriminatory, disproportionate, and excessive; (5)
the trial court erred when it did not hold a hearing on his claims against the prosecutor; (6) the trial court erred in granting
summary judgment in favor of the state; (7) the trial court erred in granting summary judgment to the state without holding
an evidentiary hearing to determine Cody's credibility; and (8) and (9) the trial court erred in adopting the state's findings
of fact and conclusions of law.” State v. Cody, 2019 WL 3046584 at * 1 (Ohio App. 8th Dist. July 11, 2019).
                                                               7
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 8 of 57. PageID #: 8716




and affirmed the judgment of the trial court. See State v. Cody, 2015 WL 4133281 (Ohio App. 8th

Dist. July 9, 2015). Cody appealed to the Supreme Court of Ohio, which declined his discretionary

appeal. See State v. Cody, 143 Ohio St.3d 1501 (2015). He also filed a petition for a writ of certiorari

in the Supreme Court of the United States, which was denied. Thompson v. Ohio, 578 U.S. ––––,

136 S.Ct. 2023, 195 L.Ed.2d 228 (2016).

       Meanwhile, in June 2015, Cody filed a pro se Notice of Intent to File Application to Reopen

Direct Appeal pursuant to Ohio App. R. 26(B). (Doc. No. 42-3; Exh. 74.) In his Application, he

raised the following fourteen (14) grounds for relief:

       1. Appellate Counsel failed to argue the State suppressed outcome determinative
       required Brady disclosures, related due process violations, and the forced
       ineffectiveness of trial counsel.

       2. Appellate Counsel failed to argue it was error for the trial court to deny Defendant
       any witnesses at trial in violation of the 5th Amendment’s right to equal protection,
       the 6th Amendment’s right to compulsory process, and the 14th Amendment’s right
       to due process of law.

       3. Appellate Counsel failed to argue automatic reversal was required because the
       Defendant was forced to stand trial while incompetent, violating the standards of Pate
       v. Robinson, 383 U.S. 375 (1966) and State v. Were, 94 Ohio St. 3d 173 (2002).

       4. Appellate Counsel failed to argue that the trial court’s order (JE 3.19.2013) placing
       the Defendant, after he had been appointed counsel pro se, and through 12.16.2013,
       in solitary “no contact” confinement in the Cuyahoga County jail pre-trial, and other
       court and jail imposed condictions [sic] pertinent to that confinement, exacerbated the
       Defendant’s mental state of dysfunctional incompetence to stand trial, in violation of
       the Constitution’s prohibition against cruel and unusual punishment, because that
       placement and those condictions [sic] met that standard and the trial court had a
       penchant for punishing the defendant with solitary confinement [see, Sentencing
       order, JE 12.17.2013; this Court’s holding that portion of the sentence outside the
       boundaries of Ohio permissible sentences, direct appeal, State v. Thompson (caption
       as retained by Ohio Supreme Court 2015-Ohio-4468), 2015-Ohio 2261]; Bell v.
       Wolfish, 441 U.S. 520 (1979). The trial court’s solitary “no contact” order bore no
       stated rationale; it had no purpose and/or was overly punitive or was an exaggerated
       response to a fictional or perceived concern.


                                                   8
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 9 of 57. PageID #: 8717




     5. Appellate counsel failed to argue Defendant was denied his right to testify on his
     own behalf under the 6th and 14th Amendments U.S. Constitution, pursuant to his
     holdings of Sheens v. Haskis, 4 Fed. Appx. 236 (6th Cir., 2001), and/or to argue trial
     counsel’s ineffectiveness related thereto.

     6. Appellate Counsel failed to argue the requirements of Faretta v. California, 422
     U.S. 806 (1975) and State v. Smith, 2012-Ohio-5420 (Cuyahoga Cty, 2012) were not
     met in the appointment of Defendant as counsel pro se or, in the alternative, if
     Defendant were effectively appointed, he was forced involuntarily and unintelligently
     to relinquish that appointment in violation of due process.

     7. Appellate counsel failed to argue that the trial court’s failure to rule on pre-trial
     motions in CR-12-565050A denied the Defendant his right to a fair trial and due
     process of law, pursuant to U.S v. Ruiz, 2536 U.S. 622 (2002) et. al because the
     defendant prosecution when they make legitimate requests by motion sufficiently in
     advance of trial requesting ruling on fundamental questions as to how the trial is to
     proceed, and its parameters, are entitled to court guidance in preparation where one
     side of the case alone, took 6 weeks of evidence presentation.

     8. Appellate counsel failed to argue Count 12 should be dismissed for insufficiency of
     the evidence, judgment contrary to the weight of the evidence and lack of subject
     matter jurisdiction under Stassheim v. Daily, 331 U.S. 280 (1911).

     9. Appellate counsel failed to argue that the tried indictment should have been
     dismissed for denial of Quick and Speedy Trial, a violation of the Defendant’s due
     process rights pursuant to the 6th and 14th Amendments, Article I §10 of the Ohio
     Constitution; State v. Sloane, 2009-Ohio App. LEXIS 1022 (Mahoning Cty., 2009);
     and State v. Johnson, 2013-Ohio-856 (Butler Cty., 2013). The mental competency
     examination ordered for CR-10-545577A did not carry over, and could not have
     carried over, into CR-12-565050A because the subject matter of the examination as to
     the charges was fundamentally different for the two cases, and because the trial court
     could not have intended for such a carryover into a case which did not exist at the time
     of the order.

     10. Appellate counsel failed to argue that, if the trial court’s order for a mental
     competency examination did not carry over from 10-545577A to 12- 565050-A, then
     Defendant’s due process rights to a competency exam and R.C. § 2945.371(G) finding
     in 12-565050A were not met.

     11. Appellate counsel failed to argue evidence of Defendant’s protected medical and
     dental information at trial should have been stricken.

     12. Appellate counsel failed to argue it was contrary to Ohio law on allied offenses
     not to run the sentences on Count 2 with Counts 3-9 as concurrent.

                                                9
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 10 of 57. PageID #: 8718




       13. Appellate counsel failed to argue that a superfine and costs imposed on the
       Defendant were contrary to law and void per se.

       14. Appellate counsel failed to argue that the trial court’s sentence was contrary to
       Ohio law, and to the equal protection and due process clauses of both Constitutions
       because it failed to make a singular review of consistency and proportionality with the
       Co-Defendant’s sentence. Alternatively, if the underlying argument is rejected, or not
       heard on Re-Opening causing Blanca Contreras’ cases are not part of the record herein,
       thus causing Appellant to lose this claim, Appellate counsel, by not moving for
       inclusion, caused Appellant to suffer the prejudice described in the supporting
       Affidavit.

(Doc. 42-3, Exh. 75.) (as in original). The state appellate court denied Cody’s 26(B) Application on

the merits on April 21, 2017. See State v. Cody, 2017 WL 1507211 (Ohio App. 8th Dist. April 21,

2017). Cody appealed, and the Supreme Court of Ohio thereafter declined jurisdiction on July 26,

2017. (Doc. No. 42-3, Exhs. 78, 81.)

       Nearly a year later, on June 13, 2018, Cody filed, in the state trial court, a pro se motion for

leave to file a delayed motion for new trial. (Doc. 42-3, Exh. 83.) Therein, he argued that he was

unavoidably prevented from discovering evidence of prosecutorial misconduct and evidence of an

official CIA document indicating that Cody had a classified affiliation with the CIA. (Id.) He

simultaneously filed a pleading titled “In Limine Motion for New Trial/Request for R.C. 2953.21 et

seq. Post-Conviction Relief.” (Doc. 42-3, Exh. 84.)

       On July 5, 2018, Cody filed a pro se “Petition to Vacate or Set Aside Judgment of Conviction

or Sentence (hereinafter ‘PCRP’)” pursuant to Ohio Rev. Code § 2953.21, again arguing that he was

unavoidably prevented from discovering evidence disclosing his alleged CIA classified affiliation

because of prosecutorial misconduct in violation of Brady v. Maryland, 373 U.S. 83 (1963). (Doc.

42-3, Exh. 87.) He also asserted a violation of McCoy v. Louisiana, 138 S. Ct. 1500 (2018), arguing

that his trial attorney interfered with his autonomous right to pursue his chosen “CIA defense”

                                                 10
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 11 of 57. PageID #: 8719




strategy. (Id.) In orders issued on July 30, 2018, the trial court denied all three filings. (Doc. 42-3,

Exh. 88.)

       On August 6, 2018, Cody filed a “Petition to Vacate Judgment of Conviction and Sentence

made 12.16.2013 (‘PCRP3’),” in which he argued that his sentence was void because the trial court

did not follow mandatory sentencing requirements under Ohio law. (Doc. 42-3, Exh. 89.) On August

14, 2018, the trial court denied Cody’s petition. (Doc. 42-3, Exh. 90.)

       Cody appealed the trial court’s rulings. (Doc. No. 42-3, Exh. 91.) The state appellate court

subsequently consolidated his three appeals. (Doc. No. 42-3, Exh. 92.) In his merits brief, Cody

raised fourteen assignments of error, which are set forth in full in the Magistrate Judge’s Report &

Recommendation and will not be repeated herein. (Doc. No. 42-3, Exh. 93.)

       On July 11, 2019, the state appellate court issued a decision affirming the trial court’s rulings.

See State v. Cody, 2019 WL 3046584 (Ohio App. 8th Dist. July 11, 2019).                Finding Cody’s

assignments of error difficult to decipher, the state appellate court construed his arguments as raising

the following two assignments of error:

       1. Cody argues that he was not properly informed of his sentence on Count 1, engaging
       in a pattern of corrupt activity.

       2. Cody argues that there is “new evidence” that is both “material” and “outcome
       determinative” and he should be granted a new trial and postconviction relief.

Id. The state appellate court rejected the first assignment of error as barred by the doctrines of law

of the case and res judicata, and rejected the second assignment of error because “[n]one of the

documents attached to Cody’s [petition] clearly and convincingly demonstrate that he was

unavoidably prevented from discovering the evidence on which he relies.” Id. at * 6. Cody appealed




                                                  11
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 12 of 57. PageID #: 8720




to the Supreme Court of Ohio, which declined to accept jurisdiction pursuant to S. Ct. Prac. R.

7.08(B)(4).

         Meanwhile, on April 10, 2019, Cody filed a pro se Petition to Vacate or Set Aside Judgment

of Sentence in the state trial court on the basis of the United States Supreme Court’s decision in Timbs

v. Indiana, 139 S. Ct. 682 (2019). (Doc. No. 42-4, Exh. 97.) The state trial court denied the Petition

on April 15, 2019. (Doc. No. 42-4, Exh. 98.) The state appellate court affirmed on September 24,

2020. See State v. Cody, 2020 WL 5667344 (Ohio App. 8th Dist. Sept. 24, 2020). It does not appear

that Cody appealed this decision to the Supreme Court of Ohio.

         E.       Federal Court Proceedings

         On July 24, 2018, 5 Cody filed a pro se Petition for Writ of Habeas Corpus in this Court. (Doc.

No. 1.) Therein, he asserts the following grounds for relief:

         Ground One: Where subject matter jurisdiction of the trial court was found not to
         exist on 12 out of 24 counts of Cody’s indictment, the due process clauses and fair
         trial concepts of the United States Constitution entitled the defendant to new trial on
         the remaining convicted-upon counts without the jury considering evidence upon the
         dismissed counts, if at all, with the taint of a criminal conviction attached to each, and
         such consideration having taken place, not in the context of res gestae, but only in the
         context of relevance to criminal guilt as charged on those dismissed counts, on the
         ground that, under the circumstances of Cody’s case, and defense he forwent
         involuntarily, (but in part) because of that consideration, he was unduly prejudiced by
         the circumstances of the presentation of the evidence on Counts 13-24 at trial.

         Ground Two: Cody’s prerogative pursuant to the 6th Amendment to decide upon the
         objective of his defense was violated by the activities of the prosecution, the trial court,
         and/or trial counsel Patituce, or one or more of them acting in complicity with another,
         or one or more than one other, requiring vacation of the 12.16.2013 judgment without
         the necessity of Cody showing prejudice.


5
 Under the mailbox rule, the filing date for a pro se petition is the date that a petitioner delivers it to prison authorities.
See Houston v. Lack, 487 U.S. 266 (1988). While the Petition herein did not arrive at the Court for filing until August 2,
2018, Cody states that he placed it in the prison mailing system on July 24, 2018. (Doc. No. 1 at PageID# 7.) Thus, the
Court will consider the Petition to be filed on July 24, 2018.

                                                             12
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 13 of 57. PageID #: 8721




      Ground Three: In violation of the 6th Amendment and the 14th Amendment’s right
      to due process of law, of the 5th Amendment’s right to compulsory process, the trial
      court denied the Defendant any of his ‘CIA defense’ witnesses at trial by failing to
      provide the Defendant with pro se requested defense witnesses to be served with
      subpoenas; by quashing all pro se defense expert witnesses; by forcing the Defendant,
      through the above, and by the pressures of solitary confinement, to accept appointed
      counsel who was refusing, as a matter of trial strategy contrary to the will of the
      Defendant, to pursue the CIA defenses, including demanding these witnesses; and
      Appellate Counsel failed to raise or ague the above in violation of his Strickland
      responsibilities.

      Ground Four: The Defendant was denied his right under the 6th and 14th
      Amendment to the U.S. Constitution to testify on his own behalf at trial by the trial
      court and/or by the forced or unforced ineffectiveness of trial counsel related thereto,
      pursuant to [clearly established federal law as explained by] Sheens v. Haskins, 4 Fed.
      Appx. 236 6th Cir. 2001) et al., and Appellate Counsel failed to raise or argue the
      above in violation of his Strickland responsibilities.

      Ground Five: Automatic reversal is required because Defendant’s due process and
      equal protection rights pursuant to the U.S. Constitution were violated because a
      satisfactory colloquy and examination to be pro se counsel pursuant to the …
      requirements of Faretta v. California, 422 U.S. 806 (1975) was not held prior to the
      appointment by the trial court of the Defendant as counsel pro re; or, in the alternative,
      if Defendant were effectively appointed counsel, he relinquished involuntarily and
      unintelligently that appointment on 8.26.2013 in violation of those same rights to an
      appointed counsel who was refusing at trial to aggressively pursue Defendant’s “CIA
      defense,” because of prosecutorial statements that the facts of that defense lacked
      credibility, contrary to the will of the Defendant as to trial strategy; and Appellate
      Counsel failed to raise or argue the above in violation of his Strickland responsibilities.

      Ground Six: In violation of the Defendant’s rights of due process of law under the
      14th and 6th Amendments pursuant to [clearly established federal law as explained
      by] Gibson v. Washoe, 290 F. 3d 1175, 1188 n. 9 (9th Cir. 2002) and Alberti v.
      Klevenhagen, 790 F. 2d 1220, 1224 (5th Cir. 1986) et al., and/or in violation of his
      rights against cruel and unusual punishment under the 8th Amendment pursuant to
      Bell v. Wolfish, 441, U.S. 520 (1979) et al., the trial court’s “no contact” order [JE
      3.19.2013] placing the Defendant, after he had been appointed counsel pro se, in
      solitary confinement in the Cuyahoga County Jail pretrial through 12.16.2013, and
      other court and jail imposed conditions pretrial to that confinement, contributed to the
      causation of the Defendant’s mental state of dysfunctional incompetence to stand trial;
      to plea bargain; and to his relinquishment of his right to self-representation on
      8.26.2013; contributorily caused his attempted suicide; blocked his fundamental right
      to access counsel of choice pursuant to Sullivan v. Louisiana, et al., and to access his

                                                  13
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 14 of 57. PageID #: 8722




      courts pursuant to Bounds v. Smith, 430 U.S. 817 (1977), et al., and to obtain discovery
      on his own behalf pursuant to [clearly established federal law as explained by]
      D’Ambrosio v. Bagley, 527 F. 3d 489, (6th Cir. 2008), et al.,. the ‘no contact’ order
      bore no stated rationale; it had no purpose and/or was overly punitive or was an
      exaggerated response to a fictional or perceived concern; and Appellate Counsel failed
      to raise or argue the above in violation of his Strickland responsibilities.

      Ground Seven: Automatic reversal and new trial were required because the
      Defendant was denied an incompetency continuance as ordered by the trial court,
      violating the due process and equal protection standards of Pate v. Robinson, 383 U.S.
      375 (1966), et al. Appellate Counsel failed to raise or argue the above in violation of
      his Strickland responsibilities.

      Ground Eight: Defendant was never given a constitutionally mandated (pursuant to
      the due process and equal clauses of the U.S. Constitution) mental health and insanity
      examination, in Defendant’s case No. CR-12-565040A, because he was never given
      such an examination tailored, on the insanity issue, to the times, facts and specific
      charges of 12-565050A, and no required finding was ever made; and Appellate
      Counsel failed to raise or argue the above in violation of his Strickland responsibilities.

      Ground Nine: There was a lack of subject matter (territorial) jurisdiction and
      insufficiency of the evidence in violation of the due process of law clauses of the U.S.
      Constitution, on Count 12, Identity Fraud on Bobby Thompson of Washington State,
      because the Defendant never met any of the elements of the crime in Ohio other than
      the use of the generic name “Bobby Thompson” and that was insufficient to tie that
      use with an actual victim identified by the State as required; and Appellate Counsel
      failed to raise or argue the above in violation of his Strickland responsibilities.

      Ground Ten: Trial Counsel Patituce provided numerous instances of I.A.C., pre-trial
      and at trial, and violation of the autonomous decision making required by Faretta and
      McCoy as to trial strategy, which can only be evidenced by the dehors record evidence
      provided by Cody’s two PCRP trial court affidavits; and those instances require new
      trial under Strickland; or new trial under McCoy.

      Ground Eleven: This claim is a lack of subject matter (territorial) jurisdiction for the
      Indictment Counts 3-9 (Money Laundering) of which Cody was convicted. Cody
      requests dismissal with prejudice of those counts. Subject matter jurisdiction is a
      fundamental 14th Amendment due process right. Clendenning v. Newpage, 2010 U.S.
      Dist. LEXIS 11289, HN 17 (S.D. Ohio, 2010). Lack of territorial jurisdiction is a
      structural error requiring dismissal with prejudice. Strasshein v. Daily, 221 U.S. 280
      (1911) (requiring a sufficient territorial nexus with the actus reus of the crim[e]s for
      subject matter jurisdiction to apply); U.S. v. Gatewood, 173 F. 3d 983 (6th Cir. 1999).
      Ohio’s long-arm territorial jurisdictional statutes must be strictly construed against the


                                                  14
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 15 of 57. PageID #: 8723




       state of Ohio. Clendenning, supra, at HN 17; State v. Human, 381 N.E. 2d 969 (Oh.
       S. Ct. 1978), citing §18, Art. IV. Ohio Constitution.

       Ground Twelve: The State failed to disclose exculpatory material and information
       relating to Cody’s CIA defense, and classified intelligence affiliation with the CIA
       and the Bush 43 office of the President, known personally to Mike DeWine,
       constituting (a) a Brady-Kyles violation; (b) prosecutorial misconduct involving (1)
       suppression with a bad intent; and (2) lying about the non-existence of the information
       so as to effectively intimidate defense counsel Patituce to sabotage Cody’s CIA
       defense.

       Ground Twelve (1): There was a violation of the due process clauses of the 14th and
       6th Amendments because Mike DeWine, and his office of the Ohio attorney general,
       brought and maintained the prosecution for reasons proscribed by the Constitution, to
       wit, causes involving vindictive, and selective prosecution; and because prosecutorial
       misconduct occurred by reason of the prosecution’s strategy of suppressing Cody’s
       CIA defenses, and, more particularly, by affirmatively misrepresenting that Cody
       never had any affiliation with the CIA or any office of any president of the United
       States, with a purposive view toward intimidating, and which misrepresentations did
       intimidate, defense counsel Patituce in refusing Cody’s chosen strategy of the CIA
       defense.

(Doc. 1-1, pp. 9-15) (as in original). After being granted leave to amend his petition, Cody raised the

following five additional grounds for relief:

       Ground Thirteen: Brady violations occurred in the denials to Cody at trial of
       exculpatory evidence showing he had a covert classified intelligence affiliation with
       (a) the CIA; and/or (b) the Bush 43 office of the president; Cody is therefore entitled
       to a new trial, or a vacation … of the CR-12-565050A judgment.

       Ground Fourteen: Denial of Cody’s right to counsel, and to the effective assistance
       of trial counsel (Patituce) for his defense occurred in the denial to Cody at trial of
       exculpatory evidence showing or tending to show Cody had a covert, classified
       intelligence affiliation with (a) the CIA; and/or (b) the Bush 43 office of the president;
       Cody is therefore entitled to new trial, or a vacation of the CR-12-565050A trial
       judgment.

       Ground Fifteen: Prosecutorial misconduct occurred in the suppression of exculpatory
       evidence showing, or tending to show, Cody had covert, classified intelligence
       affiliation with (a) the CIA; and/or (b) the Bush 43 office of the president; Cody is
       therefore entitled to a new trial, or a vacation of the CR-12-565050A trial judgment.



                                                  15
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 16 of 57. PageID #: 8724




         Ground Sixteen: Cody was denied at trial the effective assistance of counsel
         (Patituce) with his defense because Patituce failed to properly investigate and develop
         evidence showing, or tending to show, Cody has a covert, classified intelligence
         affiliation with (a) the CIA; and/or (b) the Bush 43 office of the president; Cody is
         therefore entitled to a new trial, or a vacation of the CR-12-565050A trial judgment.

         Ground Seventeen: McCoy v. Louisiana violations of Cody’s autonomous 6th
         Amendment right to counsel; and his 6th Amendment right to effective assistance of
         counsel, in denying Cody his desired defense strategy of CIA-affiliation, including
         denying Cody his desired right to self-testify at trial, occurred; Cody is therefore
         entitled to a new trial, or a vacation of the CR-12-565050A trial judgment.

(Doc. 41 at pp. 1-2) (as in original).

         The record reflects that, over the course of these federal proceedings, Cody filed numerous

motions, including motions for stay and abeyance, a motion to amend complaint, two motions for

amended order, a motion for provision of copies of court records, a motion for service of pleadings,

a motion for relief from order, a motion to withdraw motion to amend petition, and a motion for

appointment of counsel. (Doc. Nos. 19, 20, 21, 22, 23, 24, 25, 26, 28, 29, 30.) In July 2019,

Magistrate Judge Burke issued a series of Orders addressing Cody’s many motions. She denied his

motion for appointment of counsel and denied several of his other motions as premature. (Doc. No.

36, 37.) In addition, the Magistrate Judge found that Cody was a vexatious litigant and enjoined him

from filing any new motions in this case with the exceptions of motions for leave to file, as directed

in that Order. (Doc. No. 38.)

         In August 2019, Respondent filed a Return of Writ along with the voluminous state court

record. (Doc. Nos. 42, 43.) Cody filed his Traverse on December 9, 2019. 6 (Doc. No. 57.)



6
  Throughout the latter half of 2019, Cody filed numerous motions for leave to file certain motions, including motions for
leave to file motions for stay and abeyance, an expanded record, to correct the record, and to make “intra-traverse
incorporations.” (Doc. Nos. 44, 45, 47, 49, 50, 51, 52, 53.) On September 12, 2019, the Magistrate Judge denied Cody’s
motions in a series of non-document orders. The Magistrate Judge did, however, allow Cody additional time to file his
Traverse and stated that it “shall be no more than 55 pages long.” See Non-Document Order dated September 12, 2019.
                                                           16
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 17 of 57. PageID #: 8725




         On March 24, 2020, the Magistrate Judge issued a lengthy Report & Recommendation in

which she recommended that Cody’s Petition be dismissed in part and denied in part. (Doc. No. 65.)

After receiving several extensions of time, Cody filed his Objections on August 26, 2020. (Doc. No.

74-1.) Respondent did not file a Response.

III.    Standard of Review

         When a petitioner objects to a magistrate judge’s resolution of a dispositive matter, the district

court reviews those objections de novo. Fed. R. Civ. P. 72(b)(3). Specifically, a district judge:

        must determine de novo any part of the magistrate judge’s disposition that has been
        properly objected to. The district judge may accept, reject, or modify the
        recommended disposition; receive further evidence; or return the matter to the
        magistrate judge with instructions.

Id. “A party who files objections to a magistrate [judge]’s report in order to preserve the right to

appeal must be mindful of the purpose of such objections: to provide the district court ‘with the

opportunity to consider the specific contentions of the parties and to correct any errors immediately.’”

Jones v. Moore, 2006 WL 903199 at * 7 (N.D. Ohio April 7, 2006) (citing United States v. Walters,

638 F.2d 947, 949–50 (6th Cir. 1981)).

IV.     Legal Standards regarding AEDPA Petitions

        A.       Standard of Review for Claims Reviewed on the Merits

        This case is governed by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), 28 U.S.C. § 2254. See Lindh v. Murphy, 521 U.S. 320, 326-27, 337 (1997). The relevant

provisions of AEDPA state:



In addition, the Magistrate Judge issued a Report & Recommendation that Cody’s Supplemental Motion for Stay and
Abeyance (Doc. 19) and Motion to Amend Complaint (Doc. 20) be denied. (Doc. No. 60.) Cody filed a series of
Objections. (Doc. Nos. 54, 61.) On March 5, 2020, this Court issued a Memorandum Opinion & Order in which overruled
Cody’s various Objections. (Doc. No. 64.)
                                                        17
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 18 of 57. PageID #: 8726




         An application for a writ of habeas corpus on behalf of a person in custody pursuant
         to the judgment of a State court shall not be granted with respect to any claim that was
         adjudicated on the merits in State court proceedings unless the adjudication of the
         claim–

         (1) resulted in a decision that was contrary to, or involved an unreasonable application
         of, clearly established Federal law, as determined by the Supreme Court of the United
         States; or

         (2) resulted in a decision that was based on an unreasonable determination of the facts
         in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

         Clearly established federal law is to be determined by the holdings (as opposed to the dicta)

of the United States Supreme Court. See Parker v. Matthews, 567 U.S. 37 (2012); Renico v Lett, 559

U.S. 766 (2010); Williams v. Taylor, 529 U.S. 362, 412 (2000); Shimel v. Warren, 838 F.3d 685, 695

(6th Cir. 2016); Ruimveld v. Birkett, 404 F.3d 1006, 1010 (6th Cir. 2005). Moreover, the Supreme

Court has indicated that circuit precedent does not constitute “clearly established Federal law, as

determined by the Supreme Court.” Parker, 567 U.S. at 48-49. See also Lopez v. Smith, 574 U.S. 1,

4 (2014) (per curiam) (“Circuit precedent cannot ‘refine or sharpen a general principle of Supreme

Court jurisprudence into a specific legal rule that this Court has not announced.’”) (quoting Marshall

v. Rodgers, 569 U.S. 58 (2013)).

         A state court’s decision is contrary to clearly established federal law “if the state court arrives

at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if the state

court decides a case differently than [the Supreme] Court has on a set of materially indistinguishable

facts.” Williams v. Taylor, 529 U.S. at 413. See also Carter v. Bogan, 900 F.3d 754, 767 (6th Cir.

2018).    By contrast, a state court’s decision involves an unreasonable application of clearly

established federal law “if the state court identifies the correct governing legal principle from [the


                                                     18
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 19 of 57. PageID #: 8727




Supreme] Court’s decisions but unreasonably applies that principle to the facts of the prisoner’s case.”

Id. See also Shimel, 838 F.3d at 695. However, a federal district court may not find a state court’s

decision unreasonable “simply because that court concludes in its independent judgment that the

relevant state court decision applied clearly established federal law erroneously or incorrectly.”

Williams v. Taylor, 529 U.S. at 411. Rather, a federal district court must determine whether the state

court’s decision constituted an objectively unreasonable application of federal law. Id. at 410-12.

“This standard generally requires that federal courts defer to state-court decisions.” Strickland v.

Pitcher, 162 Fed. Appx. 511, 516 (6th Cir. 2006) (citing Herbert v. Billy, 160 F.3d 1131, 1135 (6th

Cir. 1998)).

       In Harrington v. Richter, 562 U.S. 86 (2011), the Supreme Court held that as long as

“fairminded jurists could disagree on the correctness of the state court's decision,” relief is precluded

under the AEDPA. Id. at 786 (internal quotation marks omitted). The Court admonished that a

reviewing court may not “treat[ ] the reasonableness question as a test of its confidence in the result

it would reach under de novo review,” and that “even a strong case for relief does not mean the state

court's contrary conclusion was unreasonable.” Id. at 785. The Court noted that Section 2254(d)

“reflects the view that habeas corpus is a guard against extreme malfunctions in the state criminal

justice systems” and does not function as a “substitute for ordinary error correction through appeal.”

Id. (internal quotation marks omitted). Therefore, a petitioner “must show that the state court's ruling

... was so lacking in justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Id. at 786–87. This is a very high standard,

which the Supreme Court readily acknowledged. Id. at 786 (“If this standard is difficult to meet, that

is because it is meant to be.”)


                                                   19
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 20 of 57. PageID #: 8728




         B.       Procedural Default

         Federal courts will not consider the merits of procedurally defaulted claims, unless the

petitioner demonstrates cause for the default and prejudice resulting therefrom, or where failure to

review the claim would result in a fundamental miscarriage of justice. See Lundgren v. Mitchell, 440

F.3d 754, 763 (6th Cir. 2006). A claim may become procedurally defaulted in two ways. Id. First,

a petitioner may procedurally default a claim by failing to comply with state procedural rules in

presenting his claim to the appropriate state court. Id.; see also Maupin v. Smith, 785 F.2d 135, 138

(6th Cir. 1986). If, due to petitioner's failure to comply with the procedural rule, the state court

declines to reach the merits of the issue, and the state procedural rule is an independent and adequate

grounds for precluding relief, the claim is procedurally defaulted. 7 Id.

         Second, a petitioner may also procedurally default a claim by failing to raise and pursue that

claim through the state's “ordinary appellate review procedures.” O'Sullivan v. Boerckel, 526 U.S.

838, 848 (1999). If, at the time of the federal habeas petition, state law no longer allows the petitioner

to raise the claim, it is procedurally defaulted. 8 See Coleman v. Thompson, 501 U.S. 722, 731–32

(1991); Lundgren, 440 F.3d at 763; Lovins v. Parker, 712 F.3d 283, 295 (6th Cir. 2013) (“a claim is




7
  In Maupin, the Sixth Circuit established a four-step analysis to determine whether a claim is procedurally defaulted.
Maupin, 785 F.2d at 135. Under this test, the Court decides (1) whether the petitioner failed to comply with an applicable
state procedural rule, (2) whether the state courts actually enforced the state procedural sanction, (3) whether the state
procedural bar is an “independent and adequate” state ground on which the state can foreclose federal review, and (4)
whether the petitioner has demonstrated “cause” and “prejudice.” Id. at 138–39; Barkley v. Konteh, 240 F. Supp.2d 708
(N.D. Ohio 2002). “To inform this inquiry, we look to the last explained state court judgment.” Stojetz v. Ishee, 892 F.3d
175, 191 (6th Cir. 2018) (internal quotation marks and citations omitted).
8
  This second type of procedural default is often confused with exhaustion. Exhaustion and procedural default, however,
are distinct concepts. AEDPA's exhaustion requirement only “refers to remedies still available at the time of the federal
petition.” Engle, 456 U.S. at 125 n. 28. Where state court remedies are no longer available to a petitioner because he
failed to use them within the required time period, procedural default and not exhaustion bars federal court review. Id.
                                                           20
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 21 of 57. PageID #: 8729




procedurally defaulted where the petitioner failed to exhaust state court remedies, and the remedies

are no longer available at the time the federal petition is filed because of a state procedural rule.”)

          Where a petitioner has procedurally defaulted claims, “federal habeas review of the claims is

barred unless the prisoner can demonstrate cause for the default and actual prejudice as a result of the

alleged violation of federal law, or demonstrate that failure to consider the claims will result in a

fundamental miscarriage of justice.” Coleman, 501 U.S. at 750. Demonstrating cause requires

showing that an “objective factor external to the defense impeded counsel's efforts to comply” with

the state procedural rule. Murray v. Carrier, 477 U.S. 478, 488 (1986). See also Gerth v. Warden,

Allen Oakwood Corr. Inst., 938 F.3d 821, 830 (6th Cir. 2019). “Prejudice, for purposes of procedural

default analysis, requires a showing that the default of the claim not merely created a possibility of

prejudice to the defendant, but that it worked to his actual and substantial disadvantage, infecting his

entire trial with errors of constitutional dimensions.” Jamison v. Collins, 291 F.3d 380, 388 (6th Cir.

2002) (citing United States v. Frady, 456 U.S. 152, 170–71(1982)). See also Beuke v. Houk, 537

F.3d 618, 634 (6th Cir. 2008). The miscarriage of justice exception requires a prisoner to present

new reliable evidence showing that he is actually innocent. Schlup v. Delo, 513 U.S. 298, 321, 324

(1995).

V.        Analysis

          A.     Grounds 1 - 3, 5, and 7 - 12

          As an initial matter, the Court notes that Cody raises no objection to the Magistrate Judge’s

recommendation that Grounds 1 - 3, 5, and 7 - 15 be dismissed as procedurally defaulted and/or

denied on the merits. See Doc. No. 65 at pp. 54-63; Doc. No. 74-1. As stated in the Advisory

Committee Notes to Fed. R. Civ. P. 72, “[w]hen no timely objection is filed, the court need only


                                                   21
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 22 of 57. PageID #: 8730




satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Moreover, in Thomas v. Arn, 474 U.S. 140, 150 (1985), the Court held, “[i]t does

not appear that Congress intended to require district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those findings.”

        The Court has carefully reviewed the Report and Recommendation’s discussion and analysis

of Grounds 1 - 3, 5, and 7 - 15 and finds no clear error. (Doc. No. 65 at pp. 54-63.) Accordingly,

and in the absence of any specific Objection as to these Grounds, the Court accepts the Magistrate

Judge’s recommendation that Grounds 1 - 3, 5, and 7 - 15 be denied.

        B.      Ground 4

        In Ground 4, Cody asserts that he was “denied his right under the 6th and 14th Amendments

to the U.S. Constitution to testify on his own behalf at trial by the trial court and/or by the forced or

unforced ineffectiveness of trial counsel related thereto, pursuant to [clearly established federal law

as explained by] Skeens v. Haskins, 4 Fed. Appx. 236 6th Cir. 2001) et al., and Appellate Counsel

failed to raise or argue the above in violation of his Strickland responsibilities.” (Doc. No. 1-1 at

PageID# 18) (as in original).

        In the Report & Recommendation, the Magistrate Judge finds that this Ground includes the

following four claims: (1) denial of the right to testify due to trial court error; (2) denial of the right

to testify due to the ineffectiveness of trial counsel; (3) ineffective assistance of appellate counsel for

failure to raise trial court error based on the denial of the right to testify; and (4) ineffective assistance

of appellate counsel for failure to raise ineffectiveness of trial counsel on this basis. (Doc. No. 65 at

p. 28.) The Magistrate Judge concludes that the first two claims are procedurally defaulted because

they are based on the trial court record and Cody did not present them on direct appeal. (Id.) The


                                                     22
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 23 of 57. PageID #: 8731




Magistrate Judge further finds that ineffective assistance of appellate counsel cannot be used as cause

to excuse the default of these claims because the state appellate court considered and denied Cody’s

ineffective assistance of appellate counsel claims on the merits in the context of denying his 26(B)

Application. (Id.) With regard to the merits of Cody’s ineffective assistance of appellate counsel

claims, the Magistrate Judge finds that the state appellate court’s rejection of these claims is not

contrary to or an unreasonable application of clearly established federal law. (Id. at pp. 29-40.)

       As discussed in more detail below, Cody raises numerous Objections to the Magistrate

Judge’s analysis and conclusions. (Doc. No. 74-1 at pp. 1-10.)

       The Court will first address Cody’s ineffective assistance of appellate counsel claims, and

then proceed to consider Cody’s underlying claims that the trial court denied him his right to testify

and that trial counsel was ineffective for failing to call him to testify on his own behalf.

               1.      Ineffective Assistance of Appellate Counsel

       In order to establish ineffective assistance of counsel, a petitioner must demonstrate that his

counsel's conduct was so below acceptable standards of representation that counsel was not

functioning as “counsel” guaranteed by the Sixth Amendment to the United States Constitution. See

Strickland v. Washington, 466 U.S. 668 (1984). A petitioner also must demonstrate that a trial

counsel's performance prejudiced the petitioner's defense to such an extent that it rendered the

proceeding unfair. Id. To establish prejudice, the “defendant must show that there is a reasonable

probability that, but for counsel's unprofessional errors, the result of the proceeding would have been

different.” Id. at 694. In other words, a counsel's deficient performance must have “caused the

defendant to lose what he otherwise would probably have won” and it must have been “so manifestly




                                                   23
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 24 of 57. PageID #: 8732




ineffective that defeat was snatched from the hands of probable victory.” United States v. Morrow,

977 F.2d 222, 229 (6th Cir. 1992).

       “[C]ounsel is strongly presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Strickland, 466 U.S. at 690. Mere

disagreements by a defendant with tactics or strategies employed by counsel are not enough to support

a claim of ineffective assistance of counsel and there is a presumption that the challenged conduct of

a petitioner's counsel was a matter of strategy. Id. at 689. See also United States v. Perry, 908 F.2d

56, 59 (6th Cir. 1990).

       The Supreme Court has held a defendant is entitled to effective assistance of counsel in his

first appeal as a matter of right. Evitts v. Lucey, 469 U.S. 387, 396 (1985). Thus, the two-part test

enunciated in Strickland is applicable to claims of ineffective assistance of appellate counsel. Smith

v. Robbins, 528 U.S. 259, 285 (2000). An appellant has no constitutional right, however, to have

every non-frivolous issue raised on appeal, Jones v. Barnes, 463 U.S. 745, 750-54 (1983), and tactical

choices regarding issues to raise on appeal are properly left to the sound professional judgment of

counsel, Perry, 908 F.2d at 59. “[O]nly when issues are clearly stronger than those presented, will

the presumption of effective assistance of [appellate] counsel be overcome.” Joshua v. DeWitt, 341

F.3d 430, 441 (6th Cir. 2003) (internal quotation marks and citations omitted).

                          a.    Failure to Argue on Direct Appeal that the Trial Court Denied
                                Cody his Right to Testify

       Cody first argues that both the Magistrate Judge and the state appellate court unreasonably

rejected his ineffective assistance of appellate counsel claim based on counsel’s failure to argue on

direct appeal that the trial court denied him his right to testify. (Doc. No. 74-1.) For the following

reasons, the Court disagrees.

                                                 24
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 25 of 57. PageID #: 8733




       After reciting the standard for evaluating ineffective assistance of counsel claims under

Strickland v. Washington, 466 U.S. 668 (1984), the state appellate court considered and rejected this

claim, as follows:

       Cody also argues that he was denied his right to testify on his own behalf. When the
       state rested its case, the judge asked Cody directly whether he wished to testify; the
       judge noted that throughout the proceedings Cody indicated he wanted to testify.
       However, Cody refused to answer the judge's question directly. Instead, he whispered
       into his counsel's ear, after which counsel said that Cody wished to answer the charges
       against him. Again, the judge directly asked Cody if he wanted to testify, and again
       he whispered into his attorney's ear and did not answer the judge directly. After taking
       a break to allow Cody to better his appearance [fn 5] and to further consult with his
       attorney, Cody's lawyer said that it was his understanding that Cody would not be
       taking the stand. Cody did not object to these proceedings. (Tr. 4314–4322.) This
       record does not support an argument that the trial court denied Cody's right to testify,
       and appellate counsel in the exercise of professional judgment could decline to raise
       it.

       FN 5 -- The record indicates that Cody appeared disheveled that day in court.

State v. Cody, 2017 WL 1507211 at * 3.

       Before reviewing the substance of the state appellate court’s decision, the Court must first

determine the proper standard of review. If the state appellate court adjudicated Cody’s claim “on

the merits,” the Court applies deference under the AEDPA and may grant relief only if the state court's

decision was contrary to, or involved an unreasonable application of, clearly established federal law,

or was based on an unreasonable application of the facts in light of the evidence presented. 28 U.S.C.

§ 2254(d)(1) & (2). See Smith v. Cook, 956 F.3d 377, 385-386 (6th Cir. 2020). If the state court did

not evaluate the merits of Cody’s claim, the Court reviews that claim de novo. Id. See also Rice v.

White, 660 F.3d 242, 252 (6th Cir. 2011) (citing Hill v. Mitchell, 400 F.3d 308, 313 (6th Cir. 2005)).

       For the following reasons, the Court finds that the state appellate court adjudicated this claim

on the merits and, therefore, its decision is entitled to deference under the AEDPA. The state


                                                  25
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 26 of 57. PageID #: 8734




appellate court properly recited the governing standard of review for ineffective assistance of counsel

claims set forth in Strickland, supra, and expressly acknowledged Cody’s claim that his appellate

counsel was ineffective for failing to argue, on direct appeal, that the trial court denied Cody his right

to testify on his own behalf. See Cody, 2017 WL 1507211 at * 1, 3. The state appellate court then

evaluated the record evidence and rejected Cody’s claim, finding that “[t]his record does not support

an argument that the trial court denied Cody’s right to testify, and appellate counsel in the exercise

of professional judgment could decline to raise it.” Id. at * 3. Although the state appellate court’s

analysis is somewhat brief, the Court finds it is sufficient to constitute an “adjudication on the merits”

for purposes of review under § 2254(d)(1).

       Citing Davie v. Mitchell, 547 F.3d 297, 315 (6th Cir. 2008), Cody argues that this Court should

apply “modified AEDPA deference” because the state appellate court’s adjudication of the claim

contained little analysis. In Davie, the Sixth Circuit found that, where a state court “’adjudicated the

claim but with little analysis on the substantive constitutional issue,’ . . . we apply modified AEDPA

deference.” Davie, 547 F.3d at 315 (quoting Vasquez v. Jones, 496 F.3d 564, 569 (6th Cir. 2007)).

“Under that standard, we conduct a ‘careful’ and ‘independent’ review of the record and applicable

law but cannot reverse ‘unless the state court’s decision is contrary to or an unreasonable application

of federal law.’” Id.

       The Court rejects Cody’s argument for several reasons. First, it is not entirely clear that Davie

remains good law after the United States Supreme Court’s decision in Harrington v. Richter, 562

U.S. 86 (2011). Indeed, the Sixth Circuit recognized this in an unpublished decision, when it rejected

a habeas petitioner’s argument that “modified AEDPA deference” applied:

       In Harrington, however, the Court made it clear that AEDPA's highly deferential
       review applies to the result of the state court decision, irrespective of whether the state

                                                   26
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 27 of 57. PageID #: 8735




         court decision includes citation to Supreme Court cases or any reasoning at all.
         Harrington, 131 S.Ct. at 784. Consequently, since Harrington, the notion of
         “modified AEDPA deference” lacks continuing vitality. See Jackson v. Smith, 745
         F.3d 206, 209–10 (6th Cir. 2014); Piscopo v. Michigan, 479 Fed. Appx. 698, 703–04
         (6th Cir. 2012); Smith v. Coleman, 453 Fed. Appx. 625, 627 (6th Cir. 2011). See also
         Treesh v. Bagley, 612 F.3d 424, 429 (6th Cir.2010) (consistent with Harrington).

Williams v. Curtin, 613 Fed. Appx. 461, fn 1 (6th Cir. 2015) (emphasis added). 9

         Second, even if the “modified AEDPA deference” standard is still viable after Harrington,

the Court is not convinced that the state appellate court’s analysis herein was so minimal as to warrant

application of that standard. As discussed above, although the state appellate court’s analysis was

brief, that court properly recited the governing legal standard, carefully discussed the evidence, and

concluded that appellate counsel was not deficient for failing to argue on direct appeal that the trial

court denied Cody his right to testify. Under these circumstances, the Court finds that the state

appellate court’s analysis was not so lacking as to warrant application of the “modified AEDPA

deference” standard. 10




9
 The Court notes that one of the judges on the panel in Williams wrote a concurring opinion in which she noted the Sixth
Circuit’s “conflicting case law” on this issue. Specifically, Justice Stranch explained: “I acknowledge that our court has
held, since the Supreme Court decided Harrington v. Richter, 562 U.S. 86, 131 S. Ct. 770, 178 L.Ed.2d 624 (2011), that
modified AEDPA deference should no longer be applied. Jackson v. Smith, 745 F.3d 206, 209–10 (6th Cir.2014); Piscopo
v. Mich., 479 Fed. Appx. 698, 703–04 (6th Cir.2012); Smith v. Coleman, 453 Fed. Appx. 625, 627 (6th Cir.2011). Since
Harrington, our court has also applied modified AEDPA deference in two published cases. Peoples v. Lafler, 734 F.3d
503, 516–17 (6th Cir.2013); Moore v. Mitchell, 708 F.3d 760, 795 (6th Cir.2013). Our conflicting case law leaves me
unable to agree with the conclusion” that the modified AEDA deference standard lacks continuing vitality. Williams, 613
Fed. Appx. 461, concurring opinion.
10
  The Court finds that the state appellate court’s recitation of the proper legal standard and subsequent analysis of the
record evidence renders the instant case distinguishable from those in which the Sixth Circuit has applied the “modified
AEDPA deference” standard. See, e.g., Maldonado v. Wilson, 416 F.3d 470, 476 (6th Cir. 2005) (applying modified
AEDPA deference where the petitioner argued that the erroneous admission of a witness's prejudicial comment violated
“both Ohio evidence law and the Due Process Clause,” but the state appellate court “appeared to decide the issue solely
on the basis of state evidence law.”); Howard v. Bouchard, 405 F.3d 459, 467 (6th Cir.2005) (applying modified AEDPA
deference where the state court of appeals, in response to a due process challenge and with no analysis, held that there
was “no error” in the admission of identification testimony, and even if there were, it was “harmless beyond a reasonable
doubt”); Harris v. Stovall, 212 F.3d 940, 943 (6th Cir. 2000) (applying modified AEDPA deference where the state courts
disposed of the constitutional issues without analysis, by summary order and denial of leave to appeal).
                                                           27
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 28 of 57. PageID #: 8736




       Accordingly, the Court rejects Cody’s argument that “modified AEDPA deference” applies.

The Court will apply full AEDPA deference to the state appellate courts’ resolution of this particular

claim. Thus, the proper inquiry is whether the state appellate court’s disposition of Cody’s ineffective

assistance of appellate counsel claim was an unreasonable application of clearly established federal

law (28 U.S.C. § 2254(d)(1)); or based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding (28 U.S.C. § 2254(d)(2)). For the following reasons,

the Court finds that it was not.

       The record reflects that, at the conclusion of the State’s case, the trial court engaged in the

following colloquy with defense counsel and Cody:

       THE COURT: …. And so I know there has been some conversations -- Mr. Patituce
       has indicated that you were wanting to testify. Certainly, I think you appreciate you
       have a Constitutional right to not testify. And have you had an opportunity to reach a
       conclusion as to whether or not you wish to testify?

       (Thereupon, the defendant conferred with counsel off the record.)

       MR. PATITUCE: Can we approach, your Honor?

       THE COURT: Well, let's just hold on a second. Mr. [Cody], I think it’s a fairly
       straightforward question. We can address some of the other issues, such as your
       appearance in court here today. What’s your desire, sir? Do you intend on taking the
       stand and testifying in your own behalf, or not?

       MR. PATITUCE: Your Honor, my client indicates he wishes to answer to his
       Complaint.

       THE COURT: Well, and certainly I appreciate that, Mr. [Cody], but in any regard,
       I’m going to hear it from you as to what your intentions are so it’s on the record and
       there can't be no mistake, because if there is a need for a reviewing court, that there's
       a clear intention on your behalf as to either to exercise your Constitutional right to
       remain silent, or if you would like to testify. So what would you like to do?

       (Thereupon, the Defendant conferred with counsel Mr. Patituce off the record.)



                                                  28
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 29 of 57. PageID #: 8737




        MR. PATITUCE: Your Honor, he is reiterating to me the same. He wishes to answer
        to all the charges.

        THE COURT: Mr. [Cody], we can – it’s a simple question, sir. I’m asking you, do
        you wish to testify, or not; yes or no? Mr. [Cody]? Mr. [Cody]? You don’t need to
        whisper in Mr. Patituce’s ear. You can look right at me and say the word yes or no.
        Would you like to testify on your own behalf, or not; yes or no.

        (No response.)

        THE COURT: Well, Mr. [Cody], I can perhaps infer from your silence that you do not
        wish to testify, as is your Constitutional right to remain silent and proceed accordingly,
        if that’s what you'd like to do.

        Now we can address a couple other issues, such as your appearance in court here
        today. 11 And if you would like to testify on your own behalf, I’m happy to give you
        some time, if you so desire, to, for example, fix your hair, finish buttoning up your
        shirt, put a tie on, if that’s what you choose to do. If you choose not to do all those
        things and appear in front of the jury in such a manner, that’s fine as well and I'll
        simply give the jury an instruction that they’re not to make any determination as to
        your guilt or innocence based upon your appearance in court here today. So having
        said that, what would you like to do?

        THE DEFENDANT: I would like to put myself in physical appearance state, I think
        is reasonable.

        THE COURT: All right.

        THE DEFENDANT: Have my hair combed, have it washed, with my spectacles
        returned to me. I feel that is a reasonable request –

        THE COURT: All right.

        THE DEFENDANT: -- under the circumstances.

        THE COURT: I don’t necessarily disagree with you. Having done those things, and
        I’ll provide you with a reasonable period of time for which to accomplish those, what
        is your intention with respect to testifying on your own behalf?

        THE DEFENDANT: I can’t answer that question without consulting with my
        attorney.


11
   The record indicates that Cody appeared disheveled that day in court. State v. Cody, 2017 WL 1507211 at *3, n. 5
(Ohio App. 8th Dist. April 21, 2017).
                                                        29
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 30 of 57. PageID #: 8738




      THE COURT: Go ahead, Mr. Patituce, take a few moments if you would like to.

      (Pause.)

      MR. PATITUCE: Your Honor, can we step aside maybe two seconds?

      [Thereafter the trial court recessed for almost 40 minutes and returned on the record]

      ***

      THE COURT: All right. We’re back on the record. . . And a couple of things I wanted
      to make a record of. It was brought to my attention just by way of history, it was
      brought to my attention at the end of Tuesday’s session, there was an incident that
      occurred in the holding facility where Mr. [Cody] as I understand it, was banging his
      head against the wall. The deputies took him down. It is further my understanding
      that he was looked at, if you will, by the jail medical staff, and I was advised he refused
      medical attention. Additionally, he was spoken to by the jail, what I’ll characterize as
      I understand the jail psychiatric staff, and there wasn’t [sic] any issues that they
      determined. *** Additionally, we have been advised that Mr. [Cody] is not taking
      any type of medication. And from my own experience, having sat through the last six
      or so weeks of this trial, as well as my dealings with Mr. [Cody] when he was
      representing himself in court, I certainly didn’t make any observations that would give
      me any cause to believe that there was any mental health issues that needed to be dealt
      with at this time.

      Having said that, before we broke, before this most recent recess, I made an inquiry
      from Mr. [Cody] as to whether or not he wished to take the stand in his own defense.
      And I believe the record would accurately reflect that there was some difficulty
      in getting an answer from him. So let me ask it this way, Mr. Patituce, have you
      had conversations with Mister -- with your client relative to his Constitutional
      right to either testify or not testify on his own behalf?

      MR. PATITUCE: I have, your Honor.

      THE COURT: And do you feel that he has an adequate understanding of the
      nature of the -- not the nature of the case, but the nature of whether or not he
      chooses to testify, or not?

      MR. PATITUCE: Your Honor, I do, as we discussed his physical and mental
      capabilities to testify, I explained his rights and possibilities to testify, and I do
      believe he will not be taking the stand, your Honor.



                                                  30
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 31 of 57. PageID #: 8739




        THE COURT: All right. And you indicated his physical and mental abilities. You
        [are] just referring to the prospect, if you will, being cross-examined by, I’ll say
        perhaps a seasoned prosecutor?

        MR. PATITUCE: Your Honor, I certainly believe that direct will be difficult, but
        I do believe that he would not be able to survive the prospects of a seasoned
        prosecutor such as Brad Tammaro, or seasoned Attorney General Brad
        Tammaro cross-examining him.

        THE COURT: All right. And so is it your intention to rest at this point in time,
        subject to the admission of any evidence, items of evidence that you wish to
        present?

        MR. PATITUCE: Along with renewal of the [Rule 29] motion.

(Doc. 43-21 at PageID#s 8037-8045) (Tr. Vol. 21) (emphasis added).

        The Court agrees with the Magistrate Judge that the state appellate court’s decision was

neither an unreasonable determination of the facts nor contrary to, or an unreasonable application of,

clearly established federal law. As the state appellate court noted, although defense counsel stated

that Cody “wish[ed] to answer” the charges against him, Cody repeatedly refused to answer the trial

court’s direct questions as to whether he wanted to testify and indicated that “I can’t answer that

question without talking to my attorney.” (Doc. 43-21, at PageID# 8041) (Tr. Vol. 21). The trial

court then took a forty-minute recess to allow Cody to improve his appearance and consult with his

attorney. (Id. at PageID#s 8041-8045.) During this recess, defense counsel had the opportunity to

discuss (and did discuss) with Cody the issue of whether or not he would testify. After these

discussions, defense counsel assured the trial court that Cody had an adequate understanding of the

issue and, further, that Cody had declined to testify due to counsel’s concerns regarding Cody’s

physical and mental capability to withstand cross-examination. (Id.) Notably, the record reflects

that, when defense counsel explained this to the trial court, Cody did not raise any objection or

otherwise inform that trial court that he did, in fact, want to testify. (Id.)

                                                    31
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 32 of 57. PageID #: 8740




         Under these circumstances, the Court finds that it was not unreasonable for the state appellate

court to conclude that appellate counsel was not ineffective for declining to argue, on direct appeal,

that the trial court improperly denied Cody his right to testify. See Hodge v. Haeberlin, 579 F.3d

627, 639 (6th Cir. 2009) (“[A] defendant must alert the trial court that he desires to testify or that

there is a disagreement with defense counsel regarding whether he should take the stand. When a

defendant does not alert the trial court of a disagreement, waiver of the right to testify may be inferred

from the defendant’s conduct.”)

         In addition, the Court rejects Cody’s argument that it was ineffective for appellate counsel not

to raise this issue in light of the fact that the trial court was aware that Cody had head injuries at the

time. As set forth supra, the trial court acknowledged that, several days prior, Cody had been found

banging his head against the wall in his holding cell. (Doc. 43-21, at PageID#s 8043-8045.) The trial

court considered this fact when addressing the issue of whether Cody wanted to testify. Specifically,

the trial court explained that the jail medical and psychiatric staff had not noted any concerns

regarding Cody’s physical and/or mental health after this incident and, further, that the trial court’s

own observations of Cody during pre-trial and trial proceedings did not cause the court to believe that

were “any mental health issues that needed to be dealt with at this time.” 12 (Id. at PageID# 8044.)

Moreover, the trial court specifically asked defense counsel whether Cody had “an adequate

understanding of the nature of whether or not he chooses to testify.” (Id. at PageID# 8044-8045.)

Defense counsel replied that Cody did, in fact, understand this issue and that he would not be




12
  The Court also notes the state trial court had previously referred Cody to the court’s psychiatric clinic for an evaluation
and, in August 2012, the parties stipulated to the competency reports that had been prepared as a result of that evaluation.
(Doc. 42-1, Exhs. 7, 11.)

                                                            32
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 33 of 57. PageID #: 8741




testifying. (Id.) Cody did not object. (Id.) In light of the above, the Court rejects Cody’s argument

that the state appellate court unreasonably concluded that appellate counsel was ineffective for failing

to raise this issue on appeal. 13

         As the Sixth Circuit has explained, the “‘[a]ppellate counsel need not raise every non-

frivolous claim on direct appeal.’” Sanders v. Curtin, 529 Fed. Appx. 506, 521 (6th Cir. 2013).

Indeed, “[g]enerally, only when ignored issues are clearly stronger than those presented, will the

presumption of effective assistance of counsel be overcome.” Monzo v. Edwards, 281 F.3d 568, 579

(6th Cir. 2002) (quoting Gray v. Greer, 800 F.2d 644, 646 (7th Cir. 1986)). See also Hand v. Houk,

871 F.3d 390, 410 (6th Cir. 2017). Here, appellate counsel raised three issues on direct appeal, two

of which were successful and resulted in the vacation of Cody’s conviction on eleven counts of

identity fraud and his sentence to solitary confinement on Veteran’s Day. Given the number and

strength of the other claims Cody raised on direct appeal, it was not unreasonable for the state




13
   Cody’s reliance on Ward v. Sternes, 334 F.3d 696 (7th Cir. 2003) is misplaced. In Ward, the petitioner suffered from
aphasia as a result of previous blunt head trauma. Testimony was introduced at trial that this condition “severely disrupted
[Ward’s] ability to think, reason, take in verbal information, and understand and use language to express his
understanding.” Id. at 705-706. In that case, the trial court asked Ward whether he wanted to testify, and Ward responded
“I guess. I don’t know.” Id. at 700. The trial court accepted this, stating “that’s the best we will ever do.” Id. Ward did
not testify and was found guilty of murder but mentally ill. Id. In his federal habeas petition, Ward asserted that he did
not make a valid waiver of his fundamental constitutional right to testify. Id. at 701. The district court agreed and granted
the petition. On appeal, the Seventh Circuit affirmed, finding that “there was an indication that Ward was prevented by
his own mental deficiencies from exercising his fundamental right to testify, which then necessitated further inquiry from
the court . . . And more than an equivocal, ‘I guess, I don't know,’ . . . was required to ensure an accused with severe brain
damage was knowingly and intelligently waiving a fundamental right.” Id. at 706. In the instant case, there is no evidence
that Cody suffered from any mental or physical condition that severely disrupted his ability to think, reason or
communicate. Nor did Cody equivocally respond to the trial court’s questions as to whether he wanted to testify. Rather,
Cody indicated that he wanted to discuss the issue with his counsel and, after a forty-minute recess, defense counsel stated
that Cody would not testify. Cody did not object. Accordingly, Ward is clearly distinguishable.

                                                             33
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 34 of 57. PageID #: 8742




appellate court to conclude that appellate counsel was not ineffective for deciding that this particular

claim was not strong enough to raise on direct appeal. 14

        Accordingly, Cody’s Objections are overruled and this claim is denied.

                 b.       Failure to Argue on Direct Appeal that Trial Counsel was Ineffective for
                          Failing to Call Cody to Testify

        Cody also raises an ineffective assistance of counsel claim based on appellate counsel’s failure

to argue, on direct appeal, that trial counsel was ineffective for failing to call him to testify. Cody

argues that the state appellate court ignored this portion of his claim and, therefore, it should be

reviewed de novo. Relying on Harrington v. Richter, 562 U.S. 86 (2011) and Johnson v. Williams,

568 U.S. 289 (2013), the Magistrate Judge concluded that AEDPA deference applies because the

state appellate court “found that Cody’s right to testify was not violated, whether Cody alleged it was

the trial court or counsel who violated it.” (Doc. No. 65 at p. 38.) The Magistrate Judge then

determined that it was not unreasonable for the state appellate court to conclude that appellate counsel

was not ineffective for failing to raise this claim on direct appeal. (Id. at pp. 38-40.)

        In his Objections, Cody insists that the state appellate court ignored this claim and argues that

the Magistrate Judge erred in failing to review it de novo. (Doc. No. 74-1.) The Court agrees with

Cody that, while the state appellate court clearly addressed Cody’s claim that appellate counsel was

ineffective for failing to argue that the trial court erred in denying him his right to testify, it did not

specifically address Cody’s separate claim that appellate counsel was ineffective for failing to argue

that defense counsel was ineffective for failing to call Cody to testify at trial. The Court must, then,

determine the appropriate standard of review under these circumstances.



14
   The Court further finds that, even if it were to apply “modified AEDPA deference,” it would reach the same conclusion
for all the reasons set forth above.
                                                          34
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 35 of 57. PageID #: 8743




       Both the Supreme Court and the Sixth Circuit have provided guidance regarding whether

federal habeas courts should consider a claim to be “adjudicated on the merits” when the state courts

have not directly addressed it. The Sixth Circuit recently summarized the law on this issue, as

follows:

       Under AEDPA, this Court must give significant deference to a state court's decision
       when it rejects a petitioner's claim “on the merits.” 28 U.S.C. § 2254(d); accord, e.g.,
       Jordan, 675 F.3d at 592–93. But how do we know if a decision is “on the merits”?
       While this would be easy if the state habeas court provided a detailed, reasoned
       opinion, rarely are federal courts so lucky.

       To address this dilemma, the Supreme Court created a presumption that § 2254(d)
       applies, even when there is no reasoned state court opinion. “When a federal claim has
       been presented to a state court and the state court has denied relief, it may be presumed
       that the state court adjudicated the claim on the merits in the absence of any indication
       or state-law procedural principles to the contrary.” Richter, 562 U.S. at 99, 131 S.Ct.
       770; see also id. at 98, 131 S.Ct. 770 (“Where a state court's decision is
       unaccompanied by an explanation, the habeas petitioner's burden still must be met by
       showing there was no reasonable basis for the state court to deny relief.”). Thus, unless
       there is good reason for a federal court to think a state court's decision was not on the
       merits, the federal court must assume that it was on the merits and apply § 2254(d).

       That said, “[t]he presumption may be overcome when there is reason to think some
       other explanation for the state court's decision is more likely.” Id. at 99–100, 131 S.Ct.
       770; see also Johnson v. Williams, 568 U.S. 289, 302, 133 S.Ct. 1088, 185 L.Ed.2d
       105 (2013) (“Thus, while the Richter presumption is a strong one that may be rebutted
       only in unusual circumstances, it is not irrebuttable.”). For example, short denials
       without opinion are most commonly seen in state appellate courts. See, e.g., Wilson
       v. Sellers, ––– U.S. ––––, 138 S. Ct. 1188, 1192, 200 L.Ed.2d 530 (2018) (“For
       instance, the decision may consist of a one-word order, such as ‘affirmed’ or ‘denied.’
       ”). In such a case, “the federal court should ‘look through’ the unexplained decision
       to the last related state-court decision that does provide a relevant rationale.” Id.;
       accord Ylst v. Nunnemaker, 501 U.S. 797, 805–06, 111 S.Ct. 2590, 115 L.Ed.2d 706
       (1991).

       Even when there is no earlier decision that the Court can “look through” to, it is still
       possible for the Richter presumption to fall. In assessing such a challenge to the
       presumption, this Court considers, among other things, “the language used by the state
       court in its discussion of the claim at issue and the context of that discussion when the
       state court's opinion is ‘read as a whole.’” Barton v. Warden, S. Ohio Corr. Facility,
       786 F.3d 450, 460 (6th Cir. 2015) (per curiam) (quoting McCarley v. Kelly, 759 F.3d

                                                  35
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 36 of 57. PageID #: 8744




       535, 543–44 (6th Cir. 2014), vacated on other grounds, ––– U.S. ––––, 135 S. Ct.
       2887, 192 L.Ed.2d 924 (2015) (mem.)).

Stermer v. Warren, 959 F.3d 704, 722-723 (6th Cir. 2020). For example, a court in a state that

interprets a parallel state and federal constitutional provision identically may decide that a discussion

of the state claim adequately disposes of the duplicative federal claim. Johnson, 568 U.S. at 298-

299. Similarly, state courts have discretion to decide that a “fleeting reference to a provision of the

Federal Constitution” does not merit its attention, or that a claim may simply be “too insubstantial to

merit discussion.” Id. at 299. See also Brown v. Romanowski, 845 F.3d 703, 711 (6th Cir. 2017).

       While the Richter/Johnson presumption is not irrebuttable, it is a “strong one that may be

rebutted only in unusual circumstances,” Johnson, 568 U.S. at 302, such as “when there is reason to

think some other explanation for the state court's decision is more likely.” Richter, 562 U.S. at 99.

One example of when the presumption may be rebutted occurs when a state court rejects a federal

claim “as a result of sheer inadvertence.” Johnson, 568 U.S. at 303. See also Brown, 845 F.3d at 711.

       Here, the state appellate court was the first court to consider Cody’s 26(B) Application and,

therefore, there is no earlier state court decision to which this Court can “look through” for a reasoned

rationale. In the R&R, the Magistrate Judge examined the wording and context of the state appellate

court’s decision to conclude that it necessarily encompassed a decision on the merits with respect to

Cody’s claim that appellate counsel should have argued ineffective assistance of trial counsel based

on trial counsel’s failure to call Cody to testify. Cody disagrees, asserting that the determination of

whether appellate counsel should have raised claims based on trial court error versus ineffectiveness

of trial counsel are distinct and involve different analyses. Cody suggests that the state appellate

court simply overlooked his ineffective assistance of appellate counsel claim based on the failure to



                                                   36
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 37 of 57. PageID #: 8745




raise ineffective assistance of trial counsel and, therefore, the Johnson presumption is rebutted and

de novo review applies.

        The Court need not decide this issue. Even under a de novo review, the Court finds that

appellate counsel was not ineffective for failing to argue that trial counsel was ineffective based on

the failure to call Cody to testify. Based on the trial transcript, it appears that defense counsel advised

Cody not to testify because of concerns that Cody would not hold up well under cross-examination

by the prosecution. When a tactical decision is made by an attorney that a defendant should not

testify, the defendant's assent is presumed. Gonzales v. Elo, 233 F.3d 348, 357 (6th Cir. 2000). A

federal court sitting in habeas review of a state court conviction should have “a strong presumption

that trial counsel adhered to the requirements of professional conduct and left the final decision about

whether to testify with the client.” Hodge, 579 F. 3d at 639 (internal citation omitted). To overcome

this presumption, a habeas petitioner must present record evidence that he somehow alerted the trial

court to his or her desire to testify. Id.

        As discussed above, the trial transcript reflects that (1) Cody expressed a wish to consult with

his counsel about whether he wanted to testify; (2) the state court recessed to allow Cody and defense

counsel the opportunity to speak about this issue; (3) defense counsel subsequently advised the trial

court that Cody would not testify; and (4) Cody did not object or otherwise engage in any behavior

that would alert the trial court that he disagreed. (Doc. No. 43-21 at PageID#s 8037-8045.) Because

the record is void of any indication that, after the recess, Cody alerted the trial court that he wanted

to testify, the Court finds that Cody has not overcome the presumption that he willingly agreed to

counsel's advice not to testify or that his counsel rendered ineffective assistance of counsel. Gonzales,




                                                    37
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 38 of 57. PageID #: 8746




233 F. 3d at 357. Thus, the Court finds that appellate counsel was not ineffective for deciding not to

assert ineffective assistance of trial counsel on this basis.

         Accordingly, even under de novo review, Cody’s ineffective assistance of appellate counsel

claim is without merit and denied. 15

                  2.       Underlying Claims-- Denial of Right to Testify at Trial and Ineffective
                           Assistance of Trial Counsel based on the decision not to call Cody to
                           Testify at Trial

         In addition to raising claims of ineffective assistance of appellate counsel, Ground 4 also

asserts the underlying claims that Cody was denied his constitutional right to testify on his own behalf

at trial by the state trial court and/or by the “forced or unforced ineffectiveness of trial counsel.”

(Doc. No. 1-1 at PageID# 18.) The Magistrate Judge found that both of these underlying claims are

procedurally defaulted because they are based on the trial court record, Cody did not present them on

direct appeal, and the state appellate court denied Cody’s request to reopen his direct appeal under

App. R. 26(B). (Doc. No. 65 at pp. 28-29.) The Magistrate Judge found that Cody could not establish

either cause or prejudice to excuse the default and, further, that he was not able to show that he is

actually innocent. (Id. at pp. 28-29, 49-51.) Cody raises numerous Objections to each of these

findings. (Doc. No. 74-1.)

         The Court agrees with the Magistrate Judge that Cody’s underlying claims are procedurally

defaulted. With regard to Cody’s claim that the state trial court improperly denied him his right to




15
  In his Objections, Cody also argues that appellate counsel was ineffective based on the failure to assign as error trial
counsel’s failure to call Cody to testify after promising the jury in opening arguments that Cody would testify on his own
behalf. This Objection is overruled. As an initial matter, it does not appear that Cody asserted this particular claim in
Ground Four of the instant habeas petition. Moreover, even if he had properly asserted this claim herein, Cody has not
demonstrated that he raised this particular ineffective assistance of appellate counsel claim in his 26(B) Application and,
thus, this claim would be procedurally defaulted.
                                                           38
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 39 of 57. PageID #: 8747




testify, this claim is based on the trial court record and, therefore, could have been raised on direct

appeal. Cody, however, failed to raise this claim on direct appeal and the state appellate court refused

to reopen his direct appeal to assert it, thereby imposing a procedural bar. See Davie, 547 F.3d at

312. Thus, the Court finds that this claim is procedurally defaulted. Likewise, to the extent Cody’s

ineffective assistance of trial counsel claim is based on the trial court record, it is procedurally

defaulted for the same reason, i.e., Cody failed to raise it on direct appeal and the state appellate court

refused to reopen his direct appeal to allow him to assert it.

        In his Objections, Cody suggests that his ineffective assistance of trial counsel claim is not

procedurally defaulted because it is based on evidence outside the trial record, “such as an off-record

defendant-counsel communication as to, e.g., the client’s express desire to testify.” (Doc. No. 74-1

at PageID# 8676.) This argument is without merit. First, aside from this vague reference in his

Objection, Cody does not identify any specific evidence outside the record that is relevant to this

claim. Second, even if Cody properly raised this claim in his first post-conviction petition based on

any such alleged evidence, the claim would nonetheless be procedurally defaulted because the state

trial court denied the petition on the basis of res judicata and the state appellate court affirmed on

that basis. See State v. Cody, 2015 WL 4133281 at * 3-4.                  Thus, this claim is also procedurally

defaulted. 16




16
   In his Objections, Cody argues that the filing of his 26(B) Application preserved these underlying claims for habeas
review. This Objection is without merit and overruled. It is well established that “bringing an ineffective assistance
claim in state court based on counsel's failure to raise an underlying claim does not preserve the underlying claim for
federal habeas review because the two claims are analytically distinct.” Davie, 547 F.3d at 312. See also Stojetz, 389
F.Supp.2d at 898–99; Wogenstahl v. Mitchell, 668 F.3d 307, 343 (6th Cir. 2012); White v. Mitchell, 431 F.3d 517, 526
(6th Cir. 2005); Enyart v. Coleman, 29 F. Supp.3d 1059, 1098 (N.D. Ohio 2014); White v. Shewalter, 2012 WL 2711463
at *10 (N.D. Ohio March 14, 2012) report and recommendation adopted by 2012 WL 2741551 (July 9, 2012).

                                                         39
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 40 of 57. PageID #: 8748




        As noted supra, where a petitioner has procedurally defaulted claims, “federal habeas review

of the claims is barred unless the prisoner can demonstrate cause for the default and actual prejudice

as a result of the alleged violation of federal law.” Coleman, 501 U.S. at 750. It is well established

that ineffective assistance of appellate counsel may serve as “cause” for procedural default. See

Edwards v. Carpenter, 529 U.S. 446, 451 (2000). However, in order for ineffective assistance of

appellate counsel to serve as cause and prejudice to excuse a procedural default, a petitioner must

also show that his claim of ineffective assistance of appellate counsel itself has merit. See Lordi v.

Ishee, 384 F.3d 189, 194 (6th Cir.2004) (citing Edwards, 529 U.S. at 450–51); Sulek v. Brunsman,

2009 WL 1935878 at * 7 (S.D. Ohio June 23, 2009).

        Here, for all the reasons discussed above, the Court finds upon de novo review that Cody has

not established that either of his ineffective assistance of appellate counsel claims have merit; i.e.,

that appellate counsel was ineffective for failing to raise the two underlying issues on direct appeal.

Accordingly, the Court finds that ineffective assistance of appellate counsel may not serve as cause

to excuse the default of his claims. 17 Finally, for the reasons set forth infra in Section V.E of this

Opinion, the Court finds that Cody cannot demonstrate that the default of his claims should be

excused on the grounds that “failure to consider the[m] . . . will result in a fundamental miscarriage

of justice.” Coleman, 501 U.S. at 750.

        Accordingly, Ground Four of Cody’s Petition is denied.

        C.       Ground Six




17
  In his Objections, Cody does not argue any other basis for finding either cause or prejudice to excuse the default of
these claims.
                                                         40
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 41 of 57. PageID #: 8749




        In Ground Six, Cody argues that the trial court violated his constitutional rights in numerous

ways when it issued a “no contact” order in March 2013 that resulted in Cody’s placement in solitary

confinement through December 16, 2013. (Doc. No. 1-1 at PageID# 19.) Cody asserts that this order

“contributed to the causation of [his] mental state of dysfunctional competence to stand trial; to plea

bargain; and to his relinquishment of his right to self-representation on 8.26.2013; contributorily

caused his attempted suicide; blocked his fundamental right to access counsel of his choice . . . and

to access his courts . . .; and to obtain discovery on his own behalf.” (Id.) (as in original). He further

asserts that appellate counsel was ineffective for failing to raise these issues on direct appeal. (Id.)

       In his Traverse, Cody limits his argument solely to that portion of Ground Six that alleges that

the trial court’s “no contact” order denied him his right to access counsel of his choice. (Doc. No. 57

at PageID# 8391-8395.) Thus, the Magistrate Judge confined her review solely to this aspect of this

claim. (Doc. No. 65 at p. 43.) The Magistrate Judge concluded that Cody’s underlying claim that he

was denied the right of access to counsel of his choice was procedurally defaulted and, further, that

Cody had failed to demonstrate either cause or prejudice to excuse the default. (Id. at p. 41-42.)

Applying AEDPA deference, the Magistrate Judge then found that the state appellate court was

reasonable in determining that Cody’s appellate counsel was not ineffective for failing to raise this

issue on direct appeal. (Id. at pp. 42-46.) Cody objects on numerous grounds, as discussed below.

(Doc. No. 74-1.)

               1.      Ineffective Assistance of Appellate Counsel Claim Based on Failure to
                       Argue on Direct Appeal that Cody had been Denied his Right to Access
                       Counsel of his Choice

       The Court first addresses Cody’s ineffective assistance of appellate counsel claim. Cody

raised a claim of ineffective assistance of appellate counsel based on the trial court’s “no contact”


                                                   41
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 42 of 57. PageID #: 8750




order in his 26(B) Application. (Doc. No. 42-3, Exh. 75 at PageID#s 2806-2807, 2827-2829.)

Therein, Cody argued, in relevant part, as follows:

       1.       On 3.19.2013., the trial court, sua sponte, issued the following JE: “Defendant
       is restricted to have no contact by phone, mail or social visits.”

       2.     Defendant was thrown into solitary confinement in the Cuyahoga County Jail,
       into what is called ‘administrative confinement’ to distinguish it from ‘disciplinary
       confinement.’ ***

       3.      When he attempted to smuggle a request to an inmate’s counsel to see him
       about potential representation, he was apprehended and placed in solitary
       confinement. He remained in solitary confinement through sentencing and transport
       to the Lorain Correctional Institute on 12.19.2013, a status he retained until 8.26.2013.
       This period included most of the pre-trial motion practice, and the plea-bargaining
       phase, of CR-12-565050A.

       4.      Appellant need not go beyond the face of the order in explaining it. He was
       permitted no contact with any other human being (except for the jail guards) . . . ., and
       other than advisory counsel Patituce through 8.26.2013 only during courtroom
       appearances. *** He had no access to any legal research material; no outgoing or
       incoming mail was permitted him other than correspondence with advisory counsel;
       no telephone calls were permitted him other than a series of non-accepted calls to
       advisory counsel; his indigency is of record; he had no access even to writing material,
       other than paper and pens . . .

               ****

       7.      As a result of this confinement, and during the period he was so confined,
       Defendant, at a minimum, suffered from extreme sensory paralysis, frequent bouts of
       vertigo, lack of desire to eat, uncommunicative depression, thoughts of brutality, and
       engaged himself in a daily battle to maintain psychological equilibrium for which he
       was, after trial began, prescribed the psychiatric control drug cylexa by jail mental
       health officials. These conditions exacerbated the incompetence defense counsel
       Patituce referred to in the latter’s 8.24.2012 motion and contributed to his attempted
       suicide.

(Doc. No. 42-3, Exh. 75 at PageID#s 2827-2828) (internal citations omitted; spelling, grammar and

punctuation as in original). Noticeably absent from the above is any argument that the trial court’s

“no contact” order denied Cody his right of access to counsel of his choice.


                                                  42
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 43 of 57. PageID #: 8751




       In addition to the above claim, Cody raised several assignments of error relating to his

competency.     The state appellate court evaluated and rejected Cody’s competency-related

assignments of error, including the claim set forth above, as follows:

       {¶11} Cody's next assignment of error is that he was forced to stand trial while he was
       incompetent. The record in this case does not support that argument. On July 12,
       2012, the trial judge referred Cody to the court psychiatric clinic to determine
       competency to stand trial. After the evaluation took place, defense counsel and the
       state stipulated to the competency report on August 21, 2012. Throughout the
       proceedings, Cody raised the issue of representing himself. Eventually, on January
       30, 2013, after repeatedly and thoroughly reviewing the matter, the judge allowed
       Cody to represent himself with assigned counsel, Mr. Patituce, as advisory counsel.
       Cody then inundated the court with motions for discovery, dismissal, in limine,
       suppression, grand jury transcripts, and assistance, and with reply briefs to the state's
       opposition briefs. Cody also filed a mandamus action and an affidavit of
       disqualification of the trial judge. Cody then on August 26, 2013, stopped
       representing himself and accepted appointed counsel for trial, which commenced on
       September 30, 2013. Reviewing the transcripts of the pretrial hearings while Cody
       represented himself shows that his comments were thoughtful, pertinent, intelligent,
       and articulate. At the end of the trial, the judge noted that Cody played an active role
       in his defense, paying close attention to the evidence, taking notes, conferring with
       counsel, and providing information and suggestions for cross-examination. (Tr. 4513.)
       These are not the actions of an incompetent person. Thus, appellate counsel in the
       exercise of professional judgment could decide not to raise this argument.

       {¶12} Cody further argues that the trial court placed him in solitary confinement,
       which further drove him insane and undercut his ability to represent himself. The
       docket shows that on March 19, 2013, the trial judge issued an order that “[d]efendant
       is restricted to have no contact by phone, mail or social visits.” Cody describes the
       horrible effect this had on him in his supporting affidavit. Nevertheless, it is
       understandable why appellate counsel would not raise this as an assignment of error.
       As explained above, the record does not support the proposition that Cody was going
       insane before trial, much less that his solitary confinement was causing it. Cody
       referred to his solitary confinement in his motions and at pretrials but did not dwell at
       length on the deleterious effect it was having on his mind. Thus, this proposition was
       better suited to the postconviction relief petition he filed; indeed, he raised this
       argument there, too. Finally, it is difficult to discern how the solitary confinement
       prejudiced the outcome of the trial or the appeal.

       ***



                                                  43
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 44 of 57. PageID #: 8752




       {¶14} Cody's next assignment of error is difficult to discern. He argues that pursuant
       to Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975), and
       State v. Smith, 8th Dist. Cuyahoga No. 98093, 2012–Ohio–5420, the trial court erred
       in allowing him to represent himself or in the alternative deprived him of his right to
       self-representation by driving him insane through the solitary confinement order. To
       the extent that Cody argues that the trial court erred by allowing Cody to represent
       himself, the argument is ill-founded. The judge and Cody reviewed the risks of self-
       representation, and the judge finally granted Cody's motion. The record indicates that
       Cody received legal training at Harvard Law School and practiced criminal law
       outside of Ohio. The record also shows that while he represented himself, he resorted
       to multiple legal remedies, endeavored to reach a plea agreement, and conducted
       himself well during pretrials. To the extent that he argues that the trial court deprived
       him of his right to self-representation, the argument is not supported by the record. As
       discussed previously, the record does not show that Cody was going insane during the
       summer of 2013. Throughout the proceedings, Cody and the trial judge discussed
       self-representation, and on August 26, 2013, when the trial judge asked Cody if it was
       his intention to proceed pro se or to have Mr. Patituce resume primary representation,
       Cody replied: “Thank you, your honor. I wish to turn the case over to Mr. Patituce.”
       (Tr. 493.) Accordingly, this assignment of error is ill-founded.

Cody, 2017 WL 1507211 at *3.

       The Magistrate Judge concluded that, taken as a whole, the state appellate court’s above

analysis is adequate consideration of the specific claim at issue in Ground Six; i.e., the claim that the

trial court’s “no contact” order denied him his right of access to counsel of his choice. (Doc. No. 65

at p. 44.) Thus, the Magistrate Judge accorded AEDPA deference and determined that the state

appellate court’s implicit rejection of Cody’s claim was not unreasonable. (Id. at pp. 44-46.) Cody

objects, arguing that the state appellate court ignored the particular claim at issue herein and,

therefore, this Court should conduct a de novo review. (Doc. No. 74-1 at PageIDs 8684-8697.)

       For the following reasons, the Court finds that the state appellate court’s decision is entitled

to AEDPA deference. While the Court agrees with Cody that the state appellate court did not directly

address his specific claim as it relates to the alleged denial of right of access to counsel of his choice,

the Court finds that AEDPA deference nonetheless applies because Cody made only a passing


                                                    44
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 45 of 57. PageID #: 8753




reference to that particular claim in his 26(B) Application. As set forth above, in his Application,

Cody’s argument regarding the trial court’s “no contact” order was focused almost exclusively on the

effect of that order on his mental health. The only mention of the effect of the trial court’s order on

his denial of right to access to counsel is a single phrase in Cody’s recitation of this assignment of

error, in which he states (summarily) that “the trial court’s 3.19.2013 order caused violations of the

Defendant’s fundamental rights (involving structural error) to access [to] counsel of choice.” (Doc.

No. 42-3, Exh. 75 at PageID# 2807.) In the argument section of his 26(B) Application, Cody did not

mention or present any legal argument regarding this particular issue.

       Under these circumstances, this Court presumes that the state appellate court adjudicated the

claim on the merits. As discussed supra, the Supreme Court has held that, when a state court

addresses some of the claims raised by a defendant but not a claim that is later raised in a federal

habeas proceeding, a federal court must presume (subject to rebuttal) that the federal claim was

adjudicated on the merits. See Johnson, 568 U.S. at 298-299. Explaining the reasoning behind this

presumption, the Supreme Court noted in Johnson, supra, that “it is not the uniform practice of busy

state courts to discuss separately every single claim to which a defendant makes even a passing

reference.” Id. Rather, “a state court may not regard a fleeting reference to a provision of the Federal

Constitution or federal precedent as sufficient to raise a separate federal claim.” Id. In sum, just as

“[f]ederal courts of appeals refuse to take cognizance of arguments that are made in passing without

proper development,” the Supreme Court found, “[s]tate appellate courts are entitled to follow the

same practice.” Id.

       Applying these principles here, the Court finds that Cody made only a “fleeting reference” to

this particular claim in his 26(B) Application. Consistent with Johnson, this Court, therefore,


                                                  45
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 46 of 57. PageID #: 8754




presumes that the state appellate court was aware of Cody’s claim and rejected it on the merits, despite

the fact that it did not separately discuss and analyze it. The Court further finds that Cody has not set

forth any basis to rebut this presumption. Accordingly, the Court applies AEDPA deference and will

only grant habeas relief if the state appellate court’s rejection of this claim is contrary to, or an

unreasonable application, of clearly established federal law.

       For the following reasons, the Court finds that it is not. The Sixth Amendment provides, in

relevant part, that “[i]n all criminal prosecutions the accused shall enjoy the right ... to have the

Assistance of Counsel for his defense.” U.S. Const. amend. VI. The right to counsel encompasses

the right to counsel of choice, but that right is not absolute and “is circumscribed in several important

respects.” Wheat v. United States, 486 U.S. 153, 159 (1988). As the Supreme Court has explained,

the right to counsel of choice is generally cognizable only to the extent defendant can retain counsel

with private funds. See United States v. Gonzalez–Lopez, 548 U.S. 140, 151 (2006). “[T]he right to

counsel of choice does not extend to defendants who require counsel to be appointed for them.” Id.

See also Daniels v. Lafler, 501 F.3d 735, 739 (6th Cir. 2007).

       Here, the record reflects the following. The state trial court declared Cody indigent in May

2012 and appointed Mark Stanton as counsel. (Doc. No. 42-1, Exh. 5.) In July 2012, the state trial

court granted Mr. Stanton’s Motion to Withdraw and appointed Joseph Patituce as defense counsel.

(Doc. No. 42-1, Exhs. 7, 10.) In November 2012, Cody filed a series of pro se motions for

appointment of counsel. (Doc. No. 42-4, Exh. 101 at PageID# 3570.) In December 2012, Cody filed

a writ of mandamus in the state appellate court, in which he sought to represent himself at trial. (Doc.

No. 1-14 at PageID# 719.) In that filing, Cody again indicated that he was indigent. (Id. at PageID#

719) (stating “I have been found indigent in this case” and attaching an affidavit of indigency).


                                                   46
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 47 of 57. PageID #: 8755




       In January 2013, Cody filed a waiver of attorney in the state trial court, in which he sought to

represent himself. (Doc. No. 42-1, Exh. 18.) That same month, the state trial court had numerous

discussions with Cody on the record regarding his request to represent himself. See Doc. No. 43-1 at

Tr. 93-98 (Jan. 14, 2013 proceeding); Doc. No. 43-1 at Tr. 106-120 (Jan. 23, 2013 proceeding); Doc.

No. 43-1 at pp. 125-134 (Jan. 30, 2013 proceeding). At no time during these many proceedings did

Cody ever indicate that he was not indigent and/or that he wished to attempt to retain counsel. (Id.)

After careful consideration, the state trial court permitted Cody to proceed pro se and appointed Mr.

Patituce as advisory counsel. (Doc. No. 42-1, Exh. 19; Doc. No. 43-1 at Tr. 125-145.)

       On March 19, 2013, the trial court issued its “no contact” order, in which it stated that Cody

was to have no contact by phone, mail, or social visits. (Doc. No. 42-4, Exh. 101 at PageID# 3559.)

On April 11, 2013, Cody advised the trial court that he no longer wished to represent himself and

asked that counsel be appointed. (Doc. No. 43-1 at Tr. 160.) The trial court denied Cody’s request.

(Id. at Tr. 164.) The trial court revisited this issue during a conference on April 22, 2013. At that

time, however, Cody stated that “[t]here’s no motion to withdraw at this point as pro se counsel before

the Court.” (Doc. No. 43-2 at Tr. 266.) Once again, Cody did not indicate, at any point during either

of these April 2013 conferences, that he was not indigent or that he wished to attempt to retain

counsel. Cody continued to represent himself until August 26, 2013, when he relinquished his

position as pro se counsel and Mr. Patitutce was assigned as counsel of record. (Doc. No. 42-1, Exh.

34; Doc. No. 43-2 at Tr. 493.) Trial commenced on September 30, 2013. (Doc. No. 43-1.)

       On direct appeal, Cody did not argue that the trial court improperly found him to be indigent

nor did he argue that the trial court’s “no contact” order denied him his right to access of counsel of




                                                  47
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 48 of 57. PageID #: 8756




choice. In his 26(B) Application, Cody maintained that he was, in fact, indigent. (Doc. No. 42-3,

Exh. 75 at PageID# 2828) (noting that his “indigency is of record”).

        Based on the above, the Court finds that it was not unreasonable for the state appellate court

to reject Cody’s claim that his appellate counsel was ineffective for failing to argue on direct appeal

that the trial court’s “no contact” order denied him his right to access to counsel of his choice. The

record clearly reflects that the state trial court determined that Cody was indigent and, on that basis,

appointed counsel. Cody does not direct this Court’s attention to any evidence that he was not, in

fact, indigent. Nor does he direct this Court’s attention to any evidence that he ever (1) objected to

the determination of indigency; or (2) advised the trial court that he wanted to attempt to retain

counsel. As noted above, “the right to counsel of choice does not extend to defendants who require

counsel to be appointed for them.” Gonzalez–Lopez, 548 U.S. at 151. See also Daniels, 501 F.3d at

739. In light of the above, the state appellate court’s determination that appellate counsel was not

ineffective for failing to raise this issue, is not contrary to, or an unreasonable application, of clearly

established federal law.

        In his Objections, Cody argues, at length, that “the primary dispositive error the R&R makes

. . . is premising its analysis, without authority, on the assumption that a defendant, sua sponte

‘declared’ by a trial court financially qualified for appointed counsel, does not retain a right (while,

in Cody’s case, after pro se appointment) to obtain, or even to attempt to obtain, private counsel.”

(Doc. No. 74-1 at PageID# 8697.) Essentially, Cody argues that, even though he was determined to

be “indigent,” he still retained the constitutional right to attempt to obtain private counsel. He asserts

that the trial court’s “no contact” order unlawfully prevented him from doing so and that this




                                                    48
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 49 of 57. PageID #: 8757




constitutes “structural error,” necessitating the granting of habeas relief. (Id. at PageID#s 8688-

8697.)

         The Court disagrees.    Even assuming arguendo that there is such a right, it was not

unreasonable for the state appellate court to find that appellate counsel was not ineffective for failing

to raise this argument on direct appeal under the circumstances presented. As discussed at length

above, despite the many pre-trial proceedings in which he appeared before the state trial court, Cody

never indicated that he wanted to attempt to retain private counsel or that he was prevented from

doing so by virtue of the “no contact” order. It was not unreasonable for the state appellate court to

find that appellate counsel’s failure to raise this issue on direct appeal did not constitute deficient

performance resulting in prejudice.

         Accordingly, Cody’s ineffective assistance of counsel claim in Ground Six is without merit

and denied.

                2.     Underlying Claim—Denial of Right to Access to Counsel of Choice

         In addition to raising claims of ineffective assistance of appellate counsel, Ground 6 also

asserts the underlying claim that the trial court’s “no contact” order denied Cody his right to access

to counsel of his choice. (Doc. No. 1-1 at PageID# 19.) The Magistrate Judge found that this

underlying claim is procedurally defaulted. (Doc. No. 65 at pp. 41-42.) The Magistrate Judge found

that Cody could not establish either cause or prejudice to excuse the default and, further, that he was

not able to show that he is actually innocent. (Id.) Cody raises numerous Objections to each of these

findings. (Doc. No. 74-1.)

         The Court agrees with the Magistrate Judge that Cody’s underlying claim is procedurally

defaulted. To the extent this claim is based on the trial court record, Cody was required to raise it on


                                                   49
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 50 of 57. PageID #: 8758




direct appeal. Cody, however, failed to raise this claim on direct appeal and the state appellate court

refused to reopen his direct appeal to assert it, thereby imposing a procedural bar. See Davie, 547

F.3d at 312. Thus, this claim is procedurally defaulted. To the extent Cody argues that this claim is

based on evidence outside the record, it is unexhausted and procedurally defaulted because Cody

failed to raise this specific claim in either of his post-conviction petitions and has not demonstrated

that there is any vehicle under Ohio law for him to do so now. Accordingly, even if this claim could

not have been raised on direct appeal because it is allegedly based on evidence outside the record, it

is nonetheless barred because it is both unexhausted and procedurally defaulted.

        Nor can Cody demonstrate cause or prejudice to excuse the default. As noted supra, in order

for ineffective assistance of appellate counsel to serve as cause and prejudice to excuse a procedural

default, a petitioner must also show that his claim of ineffective assistance of appellate counsel itself

has merit. See Lordi, 384 F.3d at 194 (citing Edwards, 529 U.S. at 450–51); Sulek, 2009 WL 1935878

at * 7. However, for all the reasons discussed above and even under de novo review, the Court finds

that Cody has not established that his ineffective assistance of appellate counsel claim has merit, i.e.,

that his appellate counsel was ineffective for failing to argue on direct appeal that the trial court’s “no

contact” order denied him his right to access to counsel of his choice. Accordingly, the Court finds

that ineffective assistance of appellate counsel may not serve as cause to excuse the default of this

claim. Finally, for the reasons set forth infra in Section V.E of this Opinion, Cody cannot demonstrate

that the default of this claim should be excused on the grounds that “failure to consider the[m] . . .

will result in a fundamental miscarriage of justice.” Coleman, 501 U.S. at 750.

        Accordingly, Ground Six of Cody’s Petition is denied.

        D.      Grounds Sixteen and Seventeen


                                                    50
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 51 of 57. PageID #: 8759




       In Ground 16, Cody argues that his trial counsel was ineffective for failing to properly

investigate and develop evidence showing or tending to show that Cody had a covert, classified

intelligence affiliation with the CIA and/or President George W. Bush. (Doc. 41 at p. 2.) Relatedly,

in Ground 17, Cody argues that trial counsel was ineffective because counsel denied Cody his right

to pursue his desired CIA affiliation defense strategy under McCoy v. Louisiana, 138 S.Ct. 1500, 200

L.Ed.2d 821 (2018). (Id.)

       The Magistrate Judge determined that these grounds are procedurally defaulted because they

were raised in Cody’s post-conviction petitions, which were denied by the state courts on the basis

of either res judicata and/or untimeliness. (Doc. No. 65 at p. 48, 52-54.) The Magistrate Judge found

that Cody could not establish either cause or prejudice to excuse the default and, further, that he was

not able to show that he is actually innocent. (Id.) Cody raises numerous Objections to each of these

findings. (Doc. No. 74-1.)

        For the following reasons, the Court agrees with the Magistrate Judge that Grounds 16 and

17 are procedurally defaulted. Cody first argued that his trial counsel was ineffective for failing to

investigate and pursue evidence relating to his CIA defense in his June 2014 Petition for Post-

Conviction Relief. (Doc. No. 42-1, Exh. 60 at PageID# 2228.) The state trial court denied this claim,

noting that the only basis for Cody’s Petition was his own self-serving, speculative affidavit. (Doc.

No. 42-2, Exh. 65 at PageID# 2485-2486.) The trial court found that “Defendant-Petitioner provides

no documentation from outside the record of this case to demonstrate any claim of ineffective

assistance of counsel or to demonstrate why such claim is not capable of being presented in the direct

appeal of his conviction.” (Id.) Cody appealed, and the state appellate court affirmed as follows:

       {¶ 17} In his first assignment of error, Cody argues that his trial counsel was
       ineffective because counsel (1) refused to pursue certain witnesses that would have

                                                  51
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 52 of 57. PageID #: 8760




       established that Cody was working for the CIA; and (2) did not pursue a line of defense
       that Cody was medically incompetent to stand trial or assist in his defense due to
       beatings he received in jail.

       {¶ 18} In its findings of fact and conclusions of law, the trial court found that the sole
       support for Cody's claims was contained in his own self-serving affidavits and he was
       unable to demonstrate that any facts existed from outside the record.

       {¶ 19} Cody's claims that he received ineffective assistance of counsel because his
       trial attorney failed to pursue specific witnesses and present a certain line of defense
       are both claims that could have been brought on direct appeal. Although Cody argues
       that both of these claims would be proved by evidence outside the record, he does not
       show what the evidence would be. Because Cody did not raise these issues on direct
       appeal, he has waived those claims and they are barred by res judicata.

Cody, 2015 WL 4133281 at * 4 (emphasis added). Cody appealed to the Supreme Court of Ohio,

which declined to accept jurisdiction. (Doc. No. 42-3, Exh. 73.)

       Cody next argued ineffective assistance of trial counsel relating to his CIA Defense in his

second Petition for Post-Conviction Relief, which was filed in the state trial court along with a Motion

for New Trial in July 2018. (Doc. No. 42-3, Exh. 87 at PageID# 3159, 3163-3164.) The state trial

court summarily denied Cody’s Post-Conviction Petition and Motion for New Trial. (Doc. No. 42-

3, Exh. 88.) Cody appealed, and the state appellate court affirmed as follows:

       {¶ 33} Cody submitted the following in support of his motions: (1) various statements
       purportedly made by the prosecutor that Cody claims show the state knew he was
       involved with the CIA; (2) Cody's 19-page affidavit; (3) Cody's curriculum vitae; (4)
       the CIA's response to Cody's Freedom of Information Act request dated January 29,
       2018; (5) a 1973 redacted letter from a law firm based in Hawaii that purports to list
       the name “John Cody” as one of the firm's associates; (6) various transcripts and court
       filings; and (7) a letter from the Office of Government Information Services dated
       April 19, 2018, explaining the CIA's response to Cody's Freedom of Information Act
       request.

       {¶ 34} We have reviewed Cody's motions and evidence in support of his motions.
       None of the documents attached to Cody's request for leave clearly and convincingly
       demonstrate that he was unavoidably prevented from discovering the evidence on
       which he relies; therefore, he was required to file his request for leave either within
       120 days of the verdict (for a motion based on newly discovered evidence) or within

                                                  52
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 53 of 57. PageID #: 8761




       14 days of the verdict (for any of the other permissible reasons enumerated in Crim.R.
       33(A)). Cody's request for leave to file his motion for new trial is untimely under
       Crim.R. 33.

       {¶ 35} Cody's postconviction petition is likewise untimely. Cody has not shown
       that he was unavoidably prevented from discovering any purported new
       evidence.

       {¶ 36} Therefore, the trial court's decision to deny the untimely Crim. R. 33
       motion and postconviction petition are affirmed and the second assignment of
       error is overruled.

Cody, 2019 WL 3046584 at * 5-6 (emphasis added). Cody appealed to the Supreme Court of Ohio,

which again declined to accept jurisdiction. See State v. Cody, 157 Ohio St.3d 1443 (2019).

       Cody devotes much of his Objection to arguing that Grounds 16 and 17 “arise out of” or “stem

from” his 2018 post-conviction petition rather than his 2014 post-conviction petition. This is

immaterial, however, as either way, Grounds 16 and 17 are procedurally defaulted. In affirming the

denial of Cody’s 2014 post-conviction petition, the state appellate court expressly denied Cody’s

ineffective assistance of trial counsel claims based on the failure to pursue his CIA defense on the

basis of res judicata. As such, the Court finds that Cody failed to comply with an applicable state

procedural rule and the state court actually enforced the procedural bar, thus satisfying the first and

second prongs of Maupin, supra. Further, as to the third prong of Maupin, “the Sixth Circuit has

stated that res judicata ‘is an actually enforced, adequate and independent state ground upon which

the Ohio state courts consistently refuse to review the merits of a defendant's claims.’” Collins v.

Warden, Ross Correctional Inst., 2014 WL 575727 at * 11 (N.D. Ohio Feb.11, 2014) (quoting Powers

v. Bobby, 2008 WL 4823134 (N.D. Ohio Nov. 3, 2008)). See also Coleman v. Mitchell, 268 F.3d

417, 427 (6th Cir. 2001); Williams v. Bagley, 380 F.3d 932, 966–67 (6th Cir.2004); Jacobs v. Mohr,




                                                  53
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 54 of 57. PageID #: 8762




265 F.3d 407, 417 (6th Cir. 2001). Thus, to the extent Grounds 16 and/or 17 are raised in Cody’s

2014 post-conviction petition, they are procedurally defaulted.

         With regard to Cody’s 2018 post-conviction petition and motion for new trial, the state

appellate court expressly denied these filings on the grounds that they were untimely. Thus, the Court

finds that Cody failed to comply with an applicable state procedural rule and the state court actually

enforced the procedural bar, thus satisfying the first and second prongs of Maupin, supra. Further,

as to the third prong of Maupin, the Sixth Circuit has found that the time bar in Ohio Rev. Code §

2953.21(A)(1) is considered an adequate and independent state-law ground that forecloses federal

habeas review. See Smith v. Warden, Toledo Corr. Inst., 780 Fed. Appx 208, 219 (6th Cir. 2019)

(stating that “denying a postconviction motion or appeal based on untimeliness is an independent and

adequate state procedural ground” under Maupin) (citing Walker v. Martin, 562 U.S. 307, 310–11

(2011); Hartman v. Bagley, 492 F.3d 347, 358 (6th Cir. 2007); Bonilla v. Hurley, 370 F.3d 494, 497

(6th Cir. 2004)). See also Stojetz v. Ishee, 892 F.3d 175, 204-05 (6th Cir. 2018). Thus, to the extent

Grounds 16 and/or 17 are raised in Cody’s 2018 post-conviction petition and/or motion for new trial,

they are also procedurally defaulted.

         Moreover, the Court agrees with the Magistrate Judge that Cody has failed to demonstrate

either cause or prejudice to excuse the default. 18 Finally, for the reasons set forth infra in Section




18
   Cody argues that the ineffective assistance of his trial counsel constitutes cause to excuse the default of ineffective
assistance of trial counsel claims. Cody does not sufficiently explain this theory nor does he cite any relevant authority
in support thereof. The Court, therefore, rejects this argument. In addition, the Court notes that Cody specifically states
in his Objections that he “does not allege [ineffective assistance of appellate counsel] as an excuse for a procedural bar
to ‘Claim 16.” (Doc. No. 74-1 at PageID# 8699.) To the extent Cody is arguing that ineffective assistance of appellate
counsel constitutes cause to excuse the default of Ground 17, this argument is rejected. Cody did not present this claim
in his 26(B) Application and, therefore, any such ineffective assistance of appellate counsel claim is procedurally
defaulted. While ineffective assistance of appellate counsel may serve as “cause” to excuse a procedural default, it may
only do so if the ineffective assistance of appellate counsel claim is not itself defaulted. See Edwards, 529 U.S. at 450-
                                                           54
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 55 of 57. PageID #: 8763




V.E of this Opinion, Cody cannot demonstrate that the default of this claim should be excused on the

grounds that “failure to consider the[m] . . . will result in a fundamental miscarriage of justice.”

Coleman, 501 U.S. at 750.

        Accordingly, Grounds Sixteen and Seventeen of Cody’s Petition are denied.

        E.       Actual Innocence

        With regard to Cody’s claims that are procedurally defaulted, the Magistrate Judge concluded

that Cody could not demonstrate that the default should be excused on the basis of “actual innocence.”

(Doc. No. 65 at pp. 49-52.) Cody raises numerous Objections to this conclusion. (Doc. No. 74-1 at

PageID#s 8702 -8703.)

        Because the cause and prejudice standard is not a perfect safeguard against fundamental

miscarriages of justice, the United States Supreme Court has recognized a narrow exception to the

cause requirement where a constitutional violation has “probably resulted” in the conviction of one

who is “actually innocent” of the substantive offense. Dretke v. Haley, 541 U.S. 386 (2004). See

also Schlup v. Delo, 513 U.S. 298, 327 (1995). This type of actual innocence claim, sometimes called

gateway innocence, “does not by itself provide a basis for relief.” Schlup, 513 U.S. at 315. In other

words, the innocence showing is “not itself a constitutional claim, but instead a gateway through

which a habeas petitioner must pass to have his otherwise barred constitutional claim considered on

the merits.” Id. (quoting Herrera v. Collins, 506 U.S. 390, 404 (1993)). Thus, a petitioner’s showing

of a credible claim of innocence allows him to skirt a procedural defect in his claim so that a federal




451; Wogenstahl, 668 F.3d at 321. Accordingly, Cody has failed to demonstrate cause to excuse the default of these
claims.
                                                       55
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 56 of 57. PageID #: 8764




court may address his allegation of constitutional error. Davis v. Bradshaw, 900 F.3d 315, 326 (6th

Cir. 2018).

       “But this innocence gateway is a narrow one.” Davis, 900 F.3d at 326. The Supreme Court

has cautioned that it “should open only when a petition presents evidence of innocence so strong that

a court cannot have confidence in the outcome of the trial unless the court is also satisfied that the

trial was free of non-harmless constitutional error.” McQuiggin v. Perkins, 569 U.S. 383, 401 (2013)

(citation and internal quotation marks omitted). Thus, the exception “applies to a severely confined

category: cases in which new evidence shows it is more likely than not that no reasonable juror would

have convicted [the petitioner].” Id. at 395 (alteration in original) (citation and internal quotation

marks omitted); see Souter v. Jones, 395 F.3d 577, 590 (6th Cir. 2005).

       For a petitioner to establish entitlement to the actual innocence exception, he must support his

allegations of constitutional error with new, reliable evidence, such as exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence, that was not presented at

trial. Id. See also Davis, 900 F.3d at 326; Gulertekin v. Tinnelman–Cooper, 340 F.3d 415, 427 (6th

Cir. 2003). Absent new evidence of innocence, “even the existence of a concededly meritorious

constitutional violation is not in itself sufficient to establish a miscarriage of justice that would allow

a habeas court to reach the merits of a barred claim.” Schlup, 513 U.S. at 316.

       The Magistrate Judge carefully considered each piece of Cody’s allegedly “new” evidence

and explained why such evidence either is not “new” or does not support Cody’s claim of actual

innocence. (Doc. No. 65 at pp. 50-52.) The Court has carefully reviewed both the R&R and the

specific evidence cited therein and, upon de novo review, agrees with the Magistrate Judge’s analysis




                                                    56
Case: 1:18-cv-01787-PAB Doc #: 75 Filed: 04/16/21 57 of 57. PageID #: 8765




and conclusion that “Cody does not persuasively explain how the evidence he cites shows that it

would be more likely than not that no reasonable juror would have convicted him.” (Id. at p. 51.)

       Accordingly, the Court finds that Cody cannot demonstrate that the “actual innocence”

exception applies to any of his procedurally defaulted Grounds for Relief.

VI.    Conclusion

       For the foregoing reasons, Petitioner’s Objections (Doc. No. 74-1) are overruled, the Report

& Recommendation (Doc. No. 65) is adopted as set forth herein, and the Petition (Doc. No. 1) is

denied. In addition, Petitioner has not sufficiently demonstrated the need for an evidentiary hearing

and his request for the same is denied. Further, the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3),

that an appeal from this decision could not be taken in good faith, and that there is no basis upon

which to issue a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

       IT IS SO ORDERED.



                                                         s/Pamela A. Barker
                                                        PAMELA A. BARKER
Date: April 16, 2021                                    U. S. DISTRICT JUDGE




                                                   57
